Exhibit 10.6
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Version
License Agreement
Pharming Group N.V.
AND
Pharming Intellectual Property b.v.
AND
Santarus, Inc.
September 10, 2010

 



--------------------------------------------------------------------------------



 



License Agreement
          This LICENSE AGREEMENT (the “Agreement”) is made effective as of the
10th day of September, 2010 (the “Effective Date”) by and between PHARMING GROUP
N.V., a Dutch corporation having its principal place of business at Darwinweg
24, 2333 CR Leiden, The Netherlands, on behalf of itself and each of its
Affiliates, including Pharming Intellectual Property B.V. and Pharming
Technologies B.V. (“Pharming”) and SANTARUS, INC., a Delaware corporation with
its principal place of business at 3721 Valley Centre Drive, Suite 400, San
Diego, California 92130 (“Santarus”). Pharming and Santarus are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
          A. Pharming discovered and is developing a proprietary compound,
Rhucin®, that is believed to be useful for the treatment and prevention of
certain human diseases or conditions.
          B. Santarus desires to develop and commercialize Rhucin® for the
treatment or prevention of human diseases and conditions in the Territory (as
defined below).
          C. Pharming and Santarus have entered into a Supply Agreement (as
defined below) as of the Effective Date pursuant to which Santarus will
exclusively purchase from Pharming Group N.V. and Pharming Group N.V. will
exclusively (except in case Section 3.3(d) shall apply) supply the Licensed
Product (as defined below) to Santarus for clinical development, marketing, sale
and distribution in the Territory.
          D. Pharming Intellectual Property B.V., Pharming Group N.V. and
Santarus have entered into a deed of usufruct as of the Effective Date related
to the Pharming Patents (as defined below), the Step-In Patents ( as defined
below), the Product Trademarks (as defined below) and certain materials required
to manufacture the Licensed Product (the “Deed”).
ARTICLE 1
DEFINITIONS
The following terms shall have the following meanings as used in this Agreement:
          1.1 “ACT Patents” means a Patent which covers the discovery,
evaluation, manufacture, marketing, distribution, use, sale, offer for sale,
importation and/or exportation of Licensed Product, which Patent is Controlled
by Pharming or its Affiliates during the Term pursuant to that certain License
Agreement, effective [***] between Advanced Cell Technologies, Inc. (“ACT”) and
Pharming Technologies, B.V., an Affiliate of Pharming (the “ACT Agreement”),
which Patents as of the Effective Date are listed on Exhibit 1.38 attached
hereto under the heading “ACT In-Licensed Patents.”
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



          1.2 “Additional Indication(s)” means a distinct illness, sickness,
interruption, cessation or disorder of a particular bodily function, system,
tissue type or organ, or sign or symptom of any such items or conditions,
regardless of the severity, frequency or route of any treatment, dosage strength
or patient class, other than any hereditary angioedema indication or the
Transplant Indication.
          1.3 “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such first Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by contract or
otherwise.
          1.4 “Business Day” means any day other than a day which is a Saturday,
a Sunday or any day banks are authorized or required to be closed in New York,
New York or the Netherlands.
          1.5 “C1-1310 Study” means a Phase IIIb randomized, double-blind,
placebo-controlled study with an open-label extension evaluating the efficacy,
safety and immunogenicity of recombinant human C1 inhibitor for the treatment of
acute attacks of angioedema in patients with HAE.
          1.6 “C1-2201 Study” means a Phase II study of recombinant human C1
inhibitor for the treatment of early antibody-mediated rejection in renal
transplantation.
          1.7 “Calendar Quarter” means each of the consecutive three (3) month
periods ending March 31, June 30, September 30, and December 31; provided,
however, that the first (1st) Calendar Quarter under this Agreement will be the
period beginning on the Effective Date and ending on the end of the Calendar
Quarter in which the Effective Date is encompassed and the last Calendar Quarter
under this Agreement will be the period beginning on January 1, April 1, July 1
or October 1, as the case may be, and ending on the effective date of expiration
or termination of the Term.
          1.8 “Calendar Year” means each successive period beginning on January
1 and ending twelve (12) consecutive calendar months later on December 31;
provided, however, that the first Calendar Year under this Agreement will be the
period beginning on the Effective Date and ending on the end of the Calendar
Year in which the Effective Date is encompassed and the last Calendar Year of
the Term will be the period beginning on January 1 and ending on the effective
date of expiration or termination of the Term.
          1.9 “Clinical Development” means all clinical development activities
relating to obtaining Regulatory Approval to market and sell Licensed Product
for a particular indication, dose or formulation (but not including
post-Regulatory Approval activities required by the relevant regulatory
authority to support such Regulatory Approval in a country or other
post-approval product support clinical trials undertaken by the Parties,
including any Phase IV Trials).

2



--------------------------------------------------------------------------------



 



          1.10 “COGs” means Pharming’s Cost of Goods (as defined below) to
manufacture Licensed Product for Santarus, its Affiliates or permitted
Sublicensees. For purposes of this definition, “Cost of Goods” means such costs
as would ordinarily be included as a cost of goods sold under GAAP for a similar
product, including labor and material cost, allocable depreciation and
amortization, product quality assurance/control costs, allocable facilities
costs (e.g., sewer, water, property taxes), insurance, Costs actually paid to
contract manufacturers (without mark-up) and other costs borne by Pharming for
transport, customs and duty clearance and storage, in each case of Licensed
Compound and Licensed Product manufactured for sale in the Territory. “Cost of
Goods” shall exclude costs and charges related to or occasioned by (i) unused
manufacturing capacity not reserved for the production of Licensed Product in
the Territory; (ii) the manufacture of other products at Pharming’s facilities;
(iii) allocation of general corporate overhead; and (iv) license fees, royalties
or other amounts paid or payable by Pharming pursuant to this Agreement as set
forth in Section 8.1(d).
          1.11 “Commercialization” means all activities undertaken by Santarus,
its Affiliates or permitted Sublicensees relating to the marketing or sale of
Licensed Product in the Territory (including advertising, education, marketing,
pricing, reimbursement, distribution and post-Regulatory Approval activities
required by the relevant regulatory authority to support such Regulatory
Approval in a country or other or other post-approval product support clinical
trials undertaken by the Parties, including any Phase IV Trials).
          1.12 “Commercially Reasonable Efforts” means, with respect to the
efforts to be expended by a Party with respect to an objective, the efforts and
resources normally used by a similarly situated pharmaceutical company to
accomplish a similar objective under similar circumstances in the exercise of
its reasonable business discretion relating to a prescription pharmaceutical
product owned by it or to which it has exclusive rights, which is of similar
market potential at a similar stage in its development or product life, taking
into account issues of patent coverage, safety and efficacy, product profile,
manufacturing and supply, the competitiveness of the marketplace, the
proprietary position of the compound or product, the regulatory structure
involved, the profitability of the applicable products (including pricing and
reimbursement status achieved), and other relevant factors, including technical,
legal, scientific, and/or medical factors.
          1.13 “Control” means possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party.
          1.14 “Costs” means all external out-of-pockets costs associated with
the specific activity.
          1.15 “Deed” has the meaning set forth in the Recitals.
          1.16 “Development” means all pre-clinical and clinical development
activities, including Clinical Development (but not including post-Regulatory
Approval activities required by the relevant regulatory authority to support
such Regulatory Approval in a country or other or other post-approval product
support clinical trials undertaken by the Parties, including any Phase IV
Trials).

3



--------------------------------------------------------------------------------



 



          1.17 “Drug Approval Application” means a Biologics License Application
(or its equivalent, including if applicable a New Drug Application), as defined
in the U.S. Federal Food, Drug, and Cosmetic Act and the regulations promulgated
thereunder, as amended, submitted to the FDA in the U.S. or a corresponding
application which has been submitted to a regulatory authority in any other
jurisdiction in the Territory.
          1.18 “FDA” means the U.S. Food and Drug Administration, or any
successor agency thereof.
          1.19 “Field” means any and all human uses; provided, however, an
Additional Indication may be excluded from the Field as set forth in
Section 3.3(d).
          1.20 “First Commercial Sale” means the date of the first commercial
sale of Licensed Product in the Territory following receipt of Regulatory
Approval to market and sell such Licensed Product and receipt of required
Manufacturing Approvals for such Licensed Product, in accordance with the terms
of this Agreement, by Santarus and/or its Affiliates or Sublicensees to
distributors, wholesalers or other customers. Sales of Licensed Product for
compassionate use, clinical trial purposes or other similar uses will not
constitute a “First Commercial Sale.” 1.21 “GAAP” means United States generally
accepted accounting principles, in each case consistently applied.
          1.22 “GTC Patents” means a Patent which covers the discovery,
evaluation, manufacture, marketing, distribution, use, sale, offer for sale,
importation and/or exportation of Licensed Product, which Patent is Controlled
by Pharming or its Affiliates during the Term pursuant to that certain License
Agreement, effective [***] between GTC Biotherapeutics, Inc. (“GTC”) and
Pharming and Pharming Technologies, B.V., an Affiliate of Pharming (the “GTC
Agreement”), which Patents as of the Effective Date are listed on Exhibit 1.38
attached hereto under the heading “GTC In-Licensed Patents.” 1.23 “Information”
means (i) information, techniques and data, including inventions, practices,
methods, knowledge, know-how, skill, experience, test data including
pharmacological, toxicological and clinical test data, analytical and quality
control data or descriptions and (ii) compounds, compositions of matter, assays
and biological materials.
          1.24 “Initial Indication” means the treatment of acute angioedema
attacks in patients with hereditary angioedema.
          1.25 “Joint Inventions” has the meaning set forth in Section 10.1.
          1.26 “Joint Patent” has the meaning set forth in Section 10.3(d).
          1.27 “Launch Supplies” means a quantity of Licensed Product sufficient
for the commercial launch of such Licensed Product in the U.S. for the Initial
Indication, as agreed by the Parties in accordance with the terms of the Supply
Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



          1.28 “Licensed Compound” means the compound known as recombinant human
C1 esterase inhibitor.
          1.29 “Licensed Product” means any product including or incorporating
any formulation of Licensed Compound.
          1.30 “Manufacturing Approvals” has the meaning set forth in
Section 1.14 of the Supply Agreement.
          1.31 “Manufacturing Patent” means a Patent being the foreign
counterpart of a Pharming Patent which covers the development or manufacture of
Licensed Product outside the Territory other than a Step-in Patent.
          1.32 “Net Sales” means the amount invoiced for sales of Licensed
Product in final dosage form by Santarus, its Affiliates or its Sublicensees to
a Third Party in the Territory, less (i) all allowances for discounts, rebates
and charge-backs, (ii) credits or allowances actually granted upon claims,
rejections or returns of Licensed Product, (iii) freight, postage, shipping and
insurance charges paid for delivery of Licensed Product, and (iv) taxes, duties
or other governmental charges levied on or measured by the billing amount when
included in billing, as adjusted for rebates and refunds, all as calculated in
accordance with Santarus’ standard accounting principles and GAAP.
          1.33 “Patent” means issued patents and patent applications, including
any and all provisionals, continuations, divisionals, continuation-in-part
applications, foreign counterparts, substitutions, reissues, renewals,
re-examinations, supplementary protection certificates, patent term extensions,
adjustments or restoration rights, registrations, confirmations, successor
protective rights or subsequently issued protective rights of similar nature of
any of the above.
          1.34 “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture or other entity or any government or regulatory
administrative or political subdivision or agency, department or instrumentality
thereof.
          1.35 “Pharming Intellectual Property” means the Pharming Patents, the
GTC Patents, the ACT Patents, Pharming Know-How and Product Trademarks.
          1.36 “Pharming Invention” has the meaning set forth in Section 10.1.
          1.37 “Pharming Know-How” means Information which (i) either
(A) relates to Licensed Product, (B) is necessary or useful in order to
discover, evaluate, make, market, distribute, use, sell, offer for sale, import
or export Licensed Product or (C) Pharming or its Affiliates discloses to
Santarus under this Agreement and (ii) is owned or Controlled by Pharming or its
Affiliates during the Term, including Pharming’s or its Affiliates’ interest in
any Joint Inventions. Notwithstanding anything herein to the contrary, Pharming
Know-How shall exclude Pharming Patents, the GTC Patents and the ACT Patents.
          1.38 “Pharming Patent(s)” means a Patent which covers the discovery,

5



--------------------------------------------------------------------------------



 



evaluation, manufacture, marketing, distribution, use, sale, offer for sale,
importation and/or exportation of Licensed Product, which Patent is owned by
Pharming or its Affiliates during the Term, which Patents as of the Effective
Date are listed on Exhibit 1.38 attached hereto under the heading “Pharming
Patents.” Pharming Patents includes Pharming’s interest in any Joint Patents.
For clarity, the Pharming Patents are subject to a right of usufruct as set
forth in the Deed.
          1.39 “Phase I Clinical Trials” means those clinical trials as defined
in 21 C.F.R. 312.21(a), as amended from time to time, or the corresponding
regulation in jurisdictions other than the U.S.
          1.40 “Phase II Clinical Trials” means those clinical trials as defined
in 21 C.F.R. 312.21(b), as amended from time to time, or the corresponding
regulation in jurisdictions other than the U.S.
          1.41 “Phase III Clinical Trials” means those clinical trials as
defined in 21 C.F.R. 312.21(c), as amended from time to time, or the
corresponding regulation in jurisdictions other than the U.S., which may include
Phase IIb Clinical Trials.
          1.42 “Phase IV Trial” means any clinical trial in an indication to be
conducted after receipt of Regulatory Approval to market and sell (or as a
condition to such receipt), which may include pre-Regulatory Approval Phase IIIb
Clinical Trials other than the C1-1310 Study.
          1.43 “Product Trademarks” means Rhucin® (U.S. Registration
No. 3170766, Canada Registration No. 679674 and Mexico Registration No. 915967)
and all related domain names and trademark related rights in the Territory, as
more specifically described on Exhibit 1.43 attached hereto. For clarity, the
Product Trademarks are subject to a right of usufruct as set forth in the Deed.
          1.44 “Regulatory Approval” means any approvals (including pricing and
reimbursement approvals, if appropriate), registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
governmental entity either within or outside the Territory, necessary for the
Clinical Development and/or Commercialization of Licensed Product in a
regulatory jurisdiction (other than Manufacturing Approvals (as defined in the
Supply Agreement)).
          1.45 “Santarus Invention” has the meaning set forth in Section 10.1.
          1.46 “Santarus Know-How” means Information which (i) Santarus
discloses to Pharming under this Agreement and (ii) is owned or Controlled by
Santarus or its Affiliates during the Term, including Santarus’ or its
Affiliates’ interest in any Joint Inventions. Notwithstanding anything herein to
the contrary, Santarus Know-How shall exclude Santarus Patents.
          1.47 “Santarus Patent” means a Patent which covers the discovery,
evaluation, manufacture, marketing, distribution, use, sale, offer for sale,
importation and/or exportation of Licensed Product within the Field and in the
Territory, which Patent is owned or Controlled by Santarus or its Affiliates
during the Term. Santarus Patents includes Santarus’

6



--------------------------------------------------------------------------------



 



interest in any Joint Patents. As of the Effective Date, there are no Santarus
Patents.
          1.48 “Step-In Patent” means the foreign counterpart of a Pharming
Patent which covers the manufacture of Licensed Product outside the Territory in
a country where the current or future Manufacturing Facilities are located. For
clarity, the Step-In Patents are subject to a right of usufruct as set forth in
the Deed.
          1.49 “Sublicensee” means a Third Party to which Santarus or its
Affiliate sublicenses or otherwise transfers its right to develop, manufacture
and/or Commercialize Licensed Product in a jurisdiction in the Territory in
accordance with the terms of this Agreement; provided, however, that
“Sublicensee” shall exclude specialty distributors utilized by Santarus, its
Affiliates or Sublicensees.
          1.50 “Supply Agreement” means that certain Supply Agreement between
the Parties dated as of the Effective Date, as the same may be amended from time
to time.
          1.51 “Supply Price” shall have the meaning set forth in
Section 8.1(a).
          1.52 “Term” shall have the meaning set forth in Section 11.1.
          1.53 “Territory” means the U.S., Canada and Mexico, and the
territories and possessions of each of the foregoing countries.
          1.54 “Third Party” means any Person other than Pharming or Santarus or
their Affiliates.
          1.55 “Transplant Indication(s)” means the treatment or prevention of
renal transplantation rejection in humans, including acute antibody-mediated
rejection or delayed graft function.
          1.56 “Unit” means a vial containing 2100 units of Licensed Compound in
the form of lyophilized powder, as further described in the applicable
Specifications (as defined in the Supply Agreement).
          1.57 “Valid Claim” means a claim in any issued patent or pending
patent application which (a) has not been held invalid or unenforceable by a
non-appealed or un-appealable decision of a court or government agency or other
appropriate body of competent jurisdiction and has not been admitted invalid
through disclaimer or dedication to the public, and (b) has not expired, been
determined to be unenforceable, been cancelled, withdrawn, abandoned or, with
respect to patent applications, been on file with the applicable patent office
for more than five (5) years from the earlier of its date of filing or earliest
claim of priority under 35 U.S.C. §119 or §120 and its successors in the U.S.
and corresponding regulations in any other jurisdiction in the Territory.
          1.58 Clarification. The word “including” or any variation thereof
means “including without limitation” and the word “including” or any variation
thereof will not be construed to limit any general statement which it follows to
the specific or similar items or matters immediately following it.

7



--------------------------------------------------------------------------------



 



ARTICLE 2
STEERING COMMITTEE
          2.1 Formation and Membership. As soon as practicable after the
Effective Date, Santarus and Pharming shall establish a Steering Committee (the
“Steering Committee”) comprised of two (2) representatives designated by
Santarus and two (2) representatives designated by Pharming, each of whom shall
have experience and seniority sufficient to enable him or her to make decisions
on behalf of the Party he or she represents. From time to time, the Steering
Committee may establish one or more subcommittees to oversee particular projects
or activities related to Licensed Product, and such subcommittees will be
constituted as the Steering Committee agrees.
          2.2 Administrative Matters. The Steering Committee shall be co-chaired
by a designated representative from each of Santarus and Pharming, and one or
both of such representatives may call meetings of the Steering Committee. The
co-chairs shall be responsible for leading the meetings. A Steering Committee
member of the Party hosting a meeting of the Steering Committee shall serve as
secretary of that meeting. The secretary of the meeting shall prepare and
distribute to all members of the Steering Committee minutes of the meeting
within [***] days following each meeting. Such minutes shall provide a
description in reasonable detail of the discussions at such meeting and a list
of any actions, decisions or determinations approved by the Steering Committee.
Minutes of each Steering Committee meeting shall be effective when approved
unanimously by the Steering Committee, which shall in any event be obtained
prior to the next such meeting.
          2.3 Meetings. The Steering Committee shall meet at least four
(4) times per year (except that proportionately fewer meetings shall be held in
the year of the Effective Date and additional meetings may be held upon the
reasonable request of either Party). Such meetings shall be held at such times
and places as are mutually agreed upon by the Steering Committee and may be
conducted in person or telephonically, provided, however, that the first meeting
of the Steering Committee shall occur within [***] days of the Effective Date.
Each Party shall be responsible for its own expenses incurred in connection with
attendance by its personnel at any meeting of the Steering Committee. Each Party
may invite additional employees and consultants or scientific advisors to attend
the meetings of the Steering Committee in a non-voting capacity, provided that
all such employees, consultants, and scientific advisors shall be obligated to
treat all information and material disclosed at such meetings as confidential
and not to use such information and materials for any purposes other than to
perform such Party’s obligations or exercise its rights under this Agreement.
          2.4 Specific Responsibilities. The Steering Committee shall be
responsible for facilitating the exchange of information regarding Licensed
Compound and Licensed Product by the Parties as necessary to effect the intent
of this Agreement. In addition, the Steering Committee shall be responsible for,
among other things:
               (a) Exchanging information between the Parties (including
information generated by their respective Affiliates and Sublicensees) with
regard to clinical
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



development (including Clinical Development hereunder), conduct of the C1-1310
Study, regulatory submissions and commercialization (including Commercialization
hereunder) of Licensed Product and Licensed Compound on a worldwide basis;
               (b) Monitoring activities related to manufacturing of Licensed
Product;
               (c) Approving any Cost-overruns related to the C1-2201 Study, as
compared to the budgeted costs agreed as of the Effective Date;
               (d) Approving the plan(s) for and, if approved, monitoring each
Party’s conduct of the C1-1310 Study, Development and Phase IV Trials for
Licensed Product, including activities related to the Initial Indication, the
Transplant Indication and Additional Indications pursuant to Section 3.3;
               (e) Reviewing and deciding whether to pursue a Proposal (as
defined in Section 3.3(a)) jointly or permit a Developing Party to pursue a
Proposal alone or to prevent either Party from pursuing a Proposal if such
Proposal is reasonably likely to have a material and adverse effect on the
Licensed Product in or outside the Territory (which if such Proposal is pursued
thereafter shall be subject to the monitoring of activities (if pursued alone)
and approval and monitoring of activities (if pursued jointly) pursuant to
Section 2.4(d));
               (f) Coordinating the Parties’ trademark and Patent protection for
Licensed Product in their respective territories;
               (g) Approving the plan(s) for and, if approved, monitoring
Development undertaken pursuant to Section 3.4(c) (including the allocation of
Costs associated therewith);
               (h) Reviewing and monitoring the global forecasted demand for
Licensed Product and, in connection therewith, approving the Forecasts (as
defined in Section 3.1(a) of the Supply Agreement) for Licensed Product pursuant
to procedures to be mutually agreed;
               (i) Coordinating the timing of the transfer of responsibility
under and ownership of all regulatory filings related to the Licensed Product in
the Territory from Pharming to Santarus; and
               (j) performing such other functions as mutually agreed by the
Parties in furtherance of the purposes of this Agreement.
          2.5 Decision-Making. Decisions of the Steering Committee under
Sections 2.4(c), (d), (e), (g) or (h) shall be made by unanimous vote. The
Parties shall use good faith efforts to reach consensus on all such decisions.
In the event that the members of the Steering Committee cannot reach unanimous
agreement on a particular issue requiring their decision

9



--------------------------------------------------------------------------------



 



within [***] days (or such shorter time as may be reasonably required by the
Party whose actions are subject to that decision) after the meeting at which
agreement was requested, then the issue shall be resolved pursuant to
Section 15.2. Notwithstanding the foregoing, in no event shall the Steering
Committee have the right to modify or amend this Agreement, or waive either
Party’s compliance with this Agreement.
ARTICLE 3
DEVELOPMENT
          3.1 Development of Licensed Product for Initial Indication.
               (a) Pharming shall be responsible for conducting and completing
any Development conducted and the C1-1310 Study (including any Regulatory
Approvals required to conduct such study) following the Effective Date for the
Initial Indication as well as any Development required by FDA in connection with
obtaining Regulatory Approval to market and sell Licensed Product for the
Initial Indication in the U.S. (other than activities required after Regulatory
Approval is granted as set forth in Section 3.1(h)). Pharming shall pay all
costs and expenses associated with such Development and the Costs incurred in
connection with the C1-1310 Study.
               (b) Notwithstanding Section 3.1(a), in the event that (i) an
uncured material payment breach or material default exists (excluding any
payments that are not made by Pharming due to the fact that Pharming contests
the correctness of the invoice related to such payment obligation in good faith)
with respect to a portion of the costs or expenses incurred in connection with
the preparation or conduct of the C1-1310 Study and provided that such payment
breach of a default will result in the C1-1310 Study incurring a material delay,
(ii) Pharming has not dosed the first patient in the C1-1310 Study by March 31,
2011 or (iii) Pharming has ceased using reasonable best efforts to progress the
C1-1310 Study, Santarus may step in and make payment of any such costs and
expenses which are late as necessary to continue to progress the C1-1310 Study.
If Santarus steps in and pays for any such costs or expenses in an amount
greater than or equal to [***] percent ([***]%) of the total aggregate Costs
incurred for the C1-1310 Study, then [***]. If, however, Santarus steps in and
pays for any such costs or expenses in an amount less than [***] percent
([***]%) of the total aggregate Costs incurred for the C1-1310 Study, Santarus
may deduct any such costs or expenses (plus a mark-up of [***] percent ([***]%))
from future Milestone Payments payable by Santarus to Pharming hereunder.
               (c) The Responsible Regulatory Party (as defined below) for the
Initial Indication shall be: (i) Pharming in the U.S. prior to receipt of
Regulatory Approval to market and sell Licensed Product in the Initial
Indication; (ii) Santarus in the U.S. following receipt of Regulatory Approval
to market and sell Licensed Product in the Initial Indication; and
(iii) Santarus in each other country in the Territory from and after the
Effective Date. For clarity, as set forth in Section 2.4, the Steering Committee
will coordinate the timing of the transfer of responsibility under and ownership
of all regulatory filings; provided that such regulatory filings for the
Licensed Product in the Initial Indication shall be transferred to Santarus no
later than receipt of Regulatory Approval to market and sell such Licensed
Product.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



               (d) Prior to submission of the Drug Approval Application for the
Initial Indication in each country within the Territory, the Parties will
consult on any regulatory correspondence or other regulatory communication and
will support each other in their efforts to timely and/or promptly respond to
questions posed by FDA or other relevant regulatory authorities. The Party
responsible for filing and interacting with the FDA or other relevant regulatory
authority in the applicable country in the Territory (the “Responsible
Regulatory Party”) shall provide the other Party with a reasonable opportunity
to review and comment on regulatory authority written correspondence and the
Parties shall mutually consent prior to submission of substantive regulatory
responses, such consent not to be unreasonably withheld. The Responsible
Regulatory Party will allow, and the other Party will make available, one or
more representatives of such other Party to attend any meetings (whether in
person or telephonically) with such regulatory authorities as observers or
technical experts as determined by the Steering Committee prior to such meeting.
               (e) Pharming shall be responsible for (i) preparing and filing
the Drug Approval Application for the Initial Indication in the U.S. and the
costs and expenses associated with such activities, and (ii) completing the
Regulatory Approval process for the Initial Indication in the U.S. Pharming
shall be responsible for the Costs associated with such activities (except as
otherwise set forth in Section 3.1(g). Santarus shall be responsible for filing
such Drug Approval Application, in Santarus’ name and for seeking the Regulatory
Approval for the Initial Indication in each other country in the Territory and
for the Costs associated with such activities. As set forth in the Supply
Agreement, Pharming shall be responsible for obtaining and maintaining all
Manufacturing Approvals and the Costs associated with such activities. During
the preparation of such Drug Approval Application, Pharming will provide
Santarus access to all Information reasonably necessary for Santarus to review
such Drug Approval Application. In addition, Pharming shall provide Santarus
with support, access and a reasonable opportunity to review and comment on the
Drug Approval Application. The Parties shall mutually consent prior to
submission of the Drug Approval Application for the Initial Indication to the
FDA, such consent not to be unreasonably withheld.
               (f) During the regulatory review period of the Drug Approval
Application for the Initial Indication in each country within the Territory,
each Party will provide the other Party access to all Information reasonably
necessary to timely and/or promptly respond to questions posed by FDA or other
relevant regulatory authorities. The Parties shall provide each other with a
reasonable opportunity to review and comment on regulatory authority written
correspondence and the Parties shall mutually consent prior to submission of
substantive regulatory responses, such consent not to be unreasonably withheld.
The Parties will allow, and will make available, one or more representatives to
attend any meetings (whether in person or telephonically) with such regulatory
authorities as observers or technical experts as determined by the Steering
Committee prior to such meeting.
               (g) The Parties will [***] after acceptance for filing of the
Drug Approval Application with respect to any mutually agreed activities of a
Third Party regulatory consulting firm or other Third Party consulting or
advocacy Persons in connection with obtaining Regulatory Approval to market and
sell Licensed Product in the Initial Indication in the U.S.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



               (h) Following receipt of Regulatory Approval to market and sell
Licensed Product in the Initial Indication in a country within the Territory,
Santarus shall be solely responsible for conducting any additional clinical or
post-marketing studies or clinical trials or other post-Regulatory Approval
activities required by the relevant regulatory authority to support such
Regulatory Approval in such country, and the Costs associated with such
activities, including Phase IV Trials, and, subject to Section 2.4(d), Santarus
shall also have the right to conduct additional Phase IV Trials at its own cost
and expense. For clarity, as set forth in the Supply Agreement, Pharming shall
be responsible for conducting any additional studies required to support all
Manufacturing Approvals and the Costs associated with such activities.
               (i) Each Party shall be responsible for its internal costs and
expenses in connection with performing its obligations under this Section 3.1.
          3.2 Clinical Development of Licensed Product for Transplant
Indication(s).
               (a) Within [***]([***]) days of the Effective Date, the Steering
Committee shall establish an initial plan for the Clinical Development of
Licensed Product for at least one of the Transplant Indications in the U.S.
Santarus and Pharming shall share responsibility for conducting, and completing
any such Clinical Development and will share equally the Costs associated with
such Clinical Development and other development activities that may be
necessary. These Costs shall be approved in advance by the Steering Committee,
except the Costs associated with the C1-2201 Study, as described below. For
clarity, the Parties have agreed to share the Costs for the C1-2201 Study 50/50,
which Costs are set forth in reasonable detail on Exhibit 3.2(a) attached
hereto. The timing and amount of Costs associated with the C1-2201 Study and
such other information as reasonably requested shall be provided by the Parties
on at least a [***] basis.
               (b) Santarus shall be responsible for preparing and filing the
Drug Approval Application for the Transplant Indication(s) throughout the
Territory and for seeking Regulatory Approval to market and sell Licensed
Product in Transplant Indication(s) in the Territory and the Costs associated
with such activities; provided that Pharming shall have a reasonable opportunity
to review and comment on the Drug Approval Application prior to submission. As
set forth in the Supply Agreement, Pharming shall be responsible for obtaining
and maintaining all Manufacturing Approvals and the Costs associated with such
activities. The Parties shall mutually consent prior to submission of the Drug
Approval Application for Transplant Indication(s) to the FDA, such consent not
to be unreasonably withheld. Parties will provide each other support and access
to all Information reasonably necessary in the preparation of such Drug Approval
Application in and outside of the Territory.
               (c) Prior to receipt of Regulatory Approval to market and sell
Licensed Product in Transplant Indication(s) in a country within the Territory,
Santarus shall provide Pharming with a reasonable opportunity to review and
comment on regulatory authority correspondence, and the Parties shall mutually
consent prior to submission of substantive regulatory responses, such consent
not to be unreasonably withheld. Santarus will allow one or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



more representatives of Pharming to attend any meetings with such regulatory
authorities as observers or technical experts as determined by the Steering
Committee prior to such meeting.
               (d) Following receipt of Regulatory Approval to market and sell
Licensed Product in Transplant Indication(s) in any of the countries of the
Territory, Santarus shall be solely responsible for conducting any additional
clinical or post-marketing clinical trials, required by the relevant regulatory
authority to support such Regulatory Approval, and the Costs associated with
such activities, and, subject to Section 2.4(c), Santarus shall also have the
right to conduct Phase IV Trials at its own cost and expense. For clarity, as
set forth in the Supply Agreement, Pharming shall be responsible for conducting
any additional studies required to support all Manufacturing Approvals and the
Costs associated with such activities. The Parties will provide each other with
access to such Information generated within their respective territories as is
reasonably necessary in the support of Regulatory Approvals in and outside of
the Territory.
               (e) In the event that either Party elects not to fund its portion
of the Clinical Development Costs pursuant to Section 3.2(a), then the other
Party shall be entitled to move forward with such Clinical Development program
pursuant to the procedures for Additional Indications set forth in Section 3.3.
               (f) Each Party shall be responsible for its internal costs and
expenses in connection with performing its obligations under this Section 3.1.
          3.3 Development of Licensed Product for Additional Indications.
               (a) If either Party determines to pursue Development of Licensed
Product for an Additional Indication in the Territory (the “Developing Party”),
the Developing Party shall provide to the Steering Committee, within [***] days
of such determination, a sufficiently detailed written proposal for the
Development of such Licensed Product for such Additional Indication, including
any pre-clinical studies, Phase I Clinical Trials, Phase II Clinical Trials and
Phase III Clinical Trials to be conducted and a good-faith estimate of
Development Costs and any other Costs associated with such Additional Indication
through Regulatory Approval to market and sell in the Territory (a “Proposal”).
Within [***] days of receipt of a Proposal, the Steering Committee shall meet to
review the Proposal and to permit the other Party an opportunity to ask
questions and request additional information from the Developing Party related
to the Proposal, including whether such Proposal is reasonably likely to have a
material and adverse effect on the Licensed Product in the Territory. The
Steering Committee will determine if the Parties have any interest in pursuing a
Proposal jointly or whether the Developing Party will pursue a Proposal alone,
subject to the opt-in rights set forth in this Section 3.3 and subject to the
Steering Committee’s determination that pursuit of such Proposal is not
reasonably likely to have a material and adverse effect on the Licensed Product
in or outside the Territory.
               (b) The other Party (the “Opting-In Party”) shall have the right
to “opt-in” to the Development of Licensed Product for the Additional Indication
by providing a
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



notice in writing to the Developing Party as follows:
                    (i) [***]
                    (ii) [***]
                    (iii) [***]
               (c) [***]
                    (i) [***]
                    (ii) [***]
                    (iii) [***]
               (d) [***]
               (e) [***]
                    (i) [***]
                    (ii) [***]
                    (iii) [***]
               (f) [***]
          3.4 Development, including Clinical Development; General.
               (a) Each of Santarus and Pharming hereby agrees to conduct its
Development activities and the C1-1310 Study described in Sections 3.1, 3.2 and
3.3 above using its Commercially Reasonable Efforts and in compliance with all
applicable regulatory requirements.
               (b) During the Term, Pharming will provide to Santarus all
Information in its possession regarding Licensed Product in the Field, as such
Information becomes available, for use in Development efforts and the conduct of
the C1-1310 Study pursuant to this Agreement. Pharming has, prior to the
Effective Date, provided Santarus with: (i) copies of all regulatory filings,
substantive regulatory authority correspondence or interactions and the results
of all clinical and non-clinical testing of Licensed Product under the control
of or performed by or on behalf of Pharming prior to the Effective Date; and
(ii) a list of all clinical and non-clinical testing of Licensed Product being
conducted up to the Effective Date.
               (c) Each Party will promptly furnish the other Party with copies
of all substantive regulatory authority correspondence or interactions relating
to the Development of, and/or filing of regulatory approvals for, Licensed
Compound and/or Licensed Product in the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



Field (including all substantive correspondence with such regulatory
authorities, responses from such regulatory authorities, requests for
information from such regulatory authorities, briefing documents and other
materials relating to interactions with such regulatory authorities, and
summaries of outputs resulting from substantive correspondence/ conversations or
meetings with such regulatory authorities).
               (d) Except as set forth in Section 3.3(e)(iii) (as to Pharming
when it has declined to opt-in), each Party shall be permitted to use and
reference all Information provided to such Party pursuant to this Agreement in
any Drug Approval Application for Licensed Product in their respective
territories. Notwithstanding the foregoing, each Party agrees that it shall
treat all Information provided by the other Party pursuant to this
Section 3.4(e) as Confidential Information, subject to the terms of Article 9.
               (e) Costs [***] under this Agreement shall be invoiced by the
paying Party to the other Party on a monthly basis within [***] days after each
month in which the expenses are paid. Costs paid in a currency other than in
U.S. currency will be billed in U.S. currency based on the closing exchange rate
on the last day of the month in which the costs are paid as published in the
Wall Street Journal (www.wsj.com). The incurring Party shall also submit to the
other Party, along with the monthly invoice, a report of Costs incurred and not
yet paid at the end of the month. Payments shall be made in accordance with
Section 8.4.
          3.5 Pharmacovigilance. Upon the transfer to Santarus of the IND for
Licensed Product in any indication or the transfer to Santarus of Regulatory
Approval to market and sell the Licensed Product in any indication, whichever
occurs first, Santarus will be responsible for pharmacovigilance reporting in
the Territory, and Pharming will provide data and other Information to assist
with Santarus’ pharmacovigilance reporting obligations. Pharming will be
responsible for maintaining the worldwide pharmacovigilance database. Prior to
such transfer of the regulatory filing (e.g., the IND or Regulatory Approval to
market and sell the Licensed Product) to Santarus, the Parties shall enter into
a separate pharmacovigilance agreement to conform with the respective
pharmacovigilance reporting obligations of Santarus in the Territory and
Pharming throughout the world.
ARTICLE 4
LICENSING FEE; ADDITIONAL PAYMENTS
          4.1 Licensing Fee. As partial payment for the Patent licenses granted
by Pharming pursuant to Article 5 of this Agreement, Santarus shall pay to
Pharming, within three (3) Business Days after the Effective Date, an amount
equal to US$15,000,000 (Fifteen Million U.S. Dollars) as an upfront fee. Such
payment shall be nonrefundable and noncreditable.
          4.2 Milestone Payments. Santarus shall pay to Pharming the following
one-time payments, within [***] days after the first occurrence of each event
(each, a “Milestone Payment”):
               (a) US$5,000,000 (Five Million U.S. Dollars) upon receipt of
written confirmation from FDA of FDA’s acceptance for filing of a Drug Approval
Application for
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



Licensed Product in the Initial Indication; and
               (b) US$[***]([***]U.S. Dollars) upon [***]; and
               (c) US$[***]([***]U.S. Dollars) upon the earlier of (1) [***] of
Licensed Product in the U.S. in the Initial Indication or (2) [***]([***]) days
following the date on which Santarus (or its Affiliate or Sublicensee) has
received [***] (A) [***] in the Initial Indication and (B) [***].
          [***]
          4.3 Royalty Payments. Santarus shall pay to Pharming the following
one-time royalty payments, concurrently with the payment of the Supply Price
with respect to the applicable Calendar Quarter after the Calendar Quarter in
which the first achievement of each of the following aggregate Net Sales levels
in a Calendar Year with respect to Licensed Product in the Territory by
Santarus, its Affiliates and its Sublicensees occurred:

      AGGREGATE NET SALES LEVELS   PAYMENT   (i) Calendar Year Net Sales Exceed
US$[***] ([***] Dollars)   US$[***]([***] Dollars) (ii) Calendar Year Net Sales
Exceed US$[***]([***] Dollars)   US$[***]([***] [***] Dollars)

Such payments shall be nonrefundable and noncreditable (except to the extent set
forth in the Supply Agreement) and shall not be subject to adjustment in the
event that Pharming is no longer supplying Licensed Product.
ARTICLE 5
LICENSES; EXCLUSIVITY
          5.1 Patent Licenses to Santarus. Pharming hereby grants to Santarus:
               (a) An exclusive (even as to Pharming and its Affiliates, subject
to Pharming’s rights as a Developing Party and its compliance with the
obligations as set forth in Section 3.3) license under:
                    (i) The Pharming Patents to use, import, offer, sell, offer
for sale and have sold Licensed Product (including Licensed Compound) in the
Field and in the Territory; Santarus accepts and acknowledges that Pharming has
previously granted to GTC certain non-exclusive rights with respect to the
Pharming Patents listed under PH001 and PH006 on Exhibit 1.38 as set forth in
Section 3.1(a) of the GTC Agreement;
                    (ii) The ACT Patents to use, import, offer, sell, offer for
sale and have sold Licensed Product (including Licensed Compound) in the Field
and in the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



                    (iii) The GTC Patents to use, import, offer, sell, offer for
sale, and have sold Licensed Product (including Licensed Compound) in the Field
and in the Territory; Santarus accepts and acknowledges that Pharming’s rights
under the GTC Patents are non-exclusive, as set forth in Section 3.2 (a) of the
GTC Agreement;
               (b) A non-exclusive license under the Pharming Patents, the
Manufacturing Patents (subject to limitations disclosed by Pharming to Santarus
in writing on or prior to the Effective Date and subject to limitations pursuant
to applicable law in the relevant jurisdiction)), the Step-In Patents, the ACT
Patents and the GTC Patents to develop Licensed Product (including Licensed
Compound) in the Field worldwide, solely for use, import, offer or sale in the
Territory; and
               (c) A non-exclusive license under the Pharming Patents, the
Manufacturing Patents (subject to limitations disclosed by Pharming to Santarus
in writing on or prior to the Effective Date and subject to limitations pursuant
to applicable law in the relevant jurisdiction), the Step-In Patents, the ACT
Patents and the GTC Patents to make and have made Licensed Product (including
Licensed Compound) in the Field worldwide, solely for use, import, offer or sale
in the Territory.
          Pharming has provided complete and correct copies of each of the ACT
Agreement and the GTC Agreement to Santarus prior to the Effective Date and
there are no other agreements in effect relating to the ACT Patents or the GTC
Patents. As set forth in Section 3.5(f) of the GTC Agreement, the sublicense
granted to Santarus hereunder shall be converted to a direct license with GTC on
substantially the same terms as the GTC Agreement at the option of Santarus.
          5.2 Know-How Licenses to Santarus. Pharming hereby grants to Santarus:
               (a) An exclusive (even as to Pharming and its Affiliates) license
under the Pharming Inventions and the Pharming Know-How within the Territory to
use such Inventions and Know-How for any purpose consistent with the rights and
obligations of Santarus contained in this Agreement, subject to Pharming’s
rights as a Developing Party and its compliance with the obligations as set
forth in Section 3.3;
               (b) A non-exclusive license under the Pharming Inventions and the
Pharming Know-How to develop Licensed Product (including Licensed Compound) in
the Field worldwide, solely for use, import, offer or sale in the Territory; and
               (c) A non-exclusive license under the Pharming Inventions and the
Pharming Know-How to make and have made Licensed Product (including Licensed
Compound) in the Field worldwide, solely for use, import, offer or sale in the
Territory.
          5.3 Trademark License to Santarus. Pharming hereby grants to Santarus:
               (a) An exclusive (even as to Pharming and its Affiliates) license
to use the Product Trademarks within the Territory for any purpose consistent
with the rights and obligations of Santarus contained in this Agreement; and

17



--------------------------------------------------------------------------------



 



               (b) A non-exclusive license to use the Pharming Trademarks to
develop, make and have made Licensed Product (including Licensed Compound) in
the Field worldwide, solely for use, import, offer or sale in the Territory.
          5.4 Sublicensing.
               (a) Santarus may grant sublicenses to the Pharming Patents, the
Manufacturing Patents (insofar as such sublicense is necessary for Santarus to
manufacture Licensed Product), the Step-In Patents (insofar as such sublicense
is necessary for Santarus to manufacture Licensed Product), the ACT Patents, the
Pharming Inventions, the Pharming Know-How and the Product Trademarks and, with
respect to the GTC Patents, subject to the limitations set forth in Section 3.5
of the GTC Agreement, without the consent of Pharming to its Affiliates for any
purpose or to Third Parties as is necessary for Santarus to exercise its rights
under this Agreement, the Supply Agreement or the Deed. Santarus may otherwise
grant sublicenses under this Article 5 to Third Parties only with the prior
consent of Pharming, such consent not to be unreasonably withheld.
               (b) Santarus will provide notice to Pharming in the event
Santarus grants a sublicense pursuant to this Section 5.4 within [***] following
the date of such grant.
               (c) Upon termination of this Agreement: (i) sublicenses granted
by Santarus to its Affiliates shall concurrently terminate; and (ii) each
sublicense granted to Third Parties shall survive (unless otherwise provided in
the applicable sublicense agreement between Santarus and such Third Party),
provided that the applicable Sublicensee agrees in writing to be bound to
Pharming by the payment and other obligations that the Sublicensee has to
Santarus and at a minimum by the payment and the obligations of Santarus
applicable to its territory and/or field pursuant to this Agreement.
          5.5 Third Party Technology. Pharming represents to Santarus that no
Third Party technology or intellectual property rights are included in the
Pharming Intellectual Property as of the Effective Date, except the ACT Patents
and the GTC Patents.
          5.6 Exclusivity. During the Term, neither Santarus nor Pharming, nor
any of their Affiliates or Sublicensees, shall, directly or indirectly through
another Person, manufacture, develop, promote, market or distribute any
pharmaceutical products in the Field containing Licensed Compound (or other
forms of C1 esterase inhibitor) in or for use in the Territory, other than
Licensed Product as contemplated by this Agreement (including in the case of
Pharming as contemplated under Section 3.3). For clarity, a transaction
permitted pursuant to Section 15.1 shall not result in a breach of this Section.
ARTICLE 6
COMMERCIALIZATION
          6.1 General. Except as otherwise set forth in Section 3.3(d), Santarus
shall have the exclusive right to Commercialize Licensed Product in the Field
and in the Territory, at its cost and expense. In connection therewith, Santarus
will be responsible for appointing its
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



own employees, agents and representatives, who will be compensated by Santarus.
          6.2 Santarus Efforts. Santarus will use its Commercially Reasonable
Efforts to promote, sell and distribute a Licensed Product in the Field and in
the Territory after it obtains Regulatory Approval therefore to market and sell,
consistent with accepted business practices, provided that all Manufacturing
Approvals are in place and continuously effective. Santarus further agrees to
commercially launch a Licensed Product for the Initial Indication in the U.S.
within one hundred twenty (120) days following receipt of all necessary
Regulatory Approvals to market and sell such Licensed Product in the U.S. for
the Initial Indication (subject to prior timely receipt of adequate Launch
Supplies from Pharming and provided that all Manufacturing Approvals are in
place and effective).
          6.3 Restrictions on Distributors and Dealers. Except as otherwise set
forth in Section 3.3(d), Pharming shall not directly or indirectly, and shall
also use Commercially Reasonable Efforts (or best efforts to the maximum extent
permitted under applicable law) to insure that any of its distributors or
dealers (including its Affiliates and non-Affiliates) to whom Pharming sells or
may sell products containing Licensed Compound (including Licensed Product) for
resale shall not directly or indirectly, sell Licensed Product or Licensed
Compound to any customer located in the Territory.
          6.4 Pricing. Santarus shall determine, in its sole discretion, the
pricing, discounting policy and other commercial terms relating to Licensed
Product in the Field and in the Territory.
ARTICLE 7
MANUFACTURE AND SUPPLY
     As of the Effective Date, the Parties have entered into the Supply
Agreement pursuant to which, among other things, Pharming will supply all of the
requirements of Santarus, its Affiliates and Sublicensees in the Territory of
Licensed Product on the terms and subject to the conditions set forth therein.
ARTICLE 8
SUPPLY PRICE PAYMENTS; PAYMENT PROCEDURES; RECORDS
          8.1 Supply Price.
               (a) As consideration for the licenses and rights granted
hereunder and as compensation for the commercial supply of Licensed Product by
Pharming pursuant to the Supply Agreement, Santarus will pay to Pharming a
supply price with respect to sales of Licensed Product in the Territory, as
follows (the “Supply Price”):
                    (i) In the event that the First Commercial Sale in the U.S.
for the Initial Indication occurs on or prior to [***], the Supply Price for the
Licensed product in the Initial Indication, a Transplant Indication or
Additional Indication as to which Santarus has opted-in under Section 3.3 shall
be as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



      Net Sales in a Calendar Year   Supply Price payable as percentage of Net
Sales in a Calendar Year
Less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***]
  [***] percent ([***]%)

                    (ii) In the event that the First Commercial Sale in the U.S.
for the Initial Indication occurs following [***] but on or prior to [***], the
Supply Price for the Licensed Product in the Initial Indication, a Transplant
Indication or Additional Indication as to which Santarus has opted-in under
Section 3.3 shall be as follows:

      Net Sales in a Calendar Year   Supply Price payable as percentage of Net
Sales in a Calendar Year
Less than or equal to US $[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***]
  [***] percent ([***]%)

                    (iii) In the event that the First Commercial Sale in the
U.S. for the Initial Indication occurs following [***], the Supply Price for the
Licensed Product in the Initial Indication, a Transplant Indication or
Additional Indication as to which Santarus has opted-in under Section 3.3 shall
be as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



      Net Sales in a Calendar Year   Supply Price payable as percentage of Net
Sales in a Calendar Year
Less than or equal to US $[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***] but less than or equal to US$[***]
  [***] percent ([***]%)
Greater than US$[***]
  [***] percent ([***]%)

          For clarity, the [***] Supply Prices shall only be paid with respect
to the applicable portion of the Calendar Year Net Sales.
               (b) The Supply Price shall be calculated on a country-by-country
basis during the period commencing upon the date of First Commercial Sale in a
country and ending upon the later of expiration of (A) the last to expire Valid
Claim of a Pharming Patent in such country or (B) any additional data
exclusivity period providing marketing exclusivity in the applicable country for
such Licensed Product (the “Supply Price Term”).
               (c) If, (i) at any time during the Term, a Third Party receives
regulatory approval for and commences commercial sale of a Generic Product in a
country of the Territory or (ii) after expiration of the Supply Price Term (the
earlier to occur of clauses (i) and (ii), a “Reduction Event”), and in the event
Net Sales of Licensed Product by Santarus, its Affiliates and Sublicensees
decline by more than [***] percent ([***]%) in any Calendar Quarter after a
Reduction Event when compared to the Calendar Quarter immediately preceding the
Reduction Event even though Santarus, its Affiliates or Sublicensees, as
applicable, are then using Commercially Reasonable Efforts, then Santarus shall
have the right to reduce any payments due under Section 8.1(a) for all future
periods to an amount equal [***]. As used in this Section, “Generic Product”
means a Third Party product which contains Licensed Compound.
               (d) Any royalties due to Third Parties necessary for the
manufacture, use, sale, offer for sale or import of Licensed Product in the
Field and in the Territory shall be borne solely by Pharming, including any such
royalties that may become due under the ACT Agreement or the GTC Agreement.
               (e) In the event that the Supply Price is at or below the
Threshold Price per Unit for a period of [***] months (determined by dividing
the applicable Supply Price by the Units sold in the applicable period), the
Parties shall meet and discuss any equitable adjustments in the Supply Price for
future periods. For purposes of this Section 8.1(e), “Threshold Price” means:
[***] Dollars ($[***]).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

21



--------------------------------------------------------------------------------



 



               (f) In the event that Santarus is supplying all or a part of
Licensed Product for Development or Commercialization (whether as a result of
Santarus’ exercise of its rights under the Deed or otherwise as permitted
hereunder or under the Supply Agreement), then, in lieu of the royalty provided
for in Section 8.1(a) (as may be adjusted in accordance with Section 8.1),
Santarus shall pay to Pharming a royalty on Net Sales equal [***]. For the
avoidance of doubt, in the event that Pharming will resume supplying all or a
part of Licensed Product for Development or Commercialization, then for those
Licensed Product that are supplied by Pharming the royalty as set forth in
Section 8.1 (a) (as may be adjusted in accordance with Section 8.1) shall be
applicable once more.
          8.2 Sales By Sublicensees. If Santarus grants a sublicense pursuant to
Section 5.4 under the rights granted to it hereunder, then such sublicense shall
include an obligation for the Sublicensee to account for and report its Net
Sales of such Licensed Product on the same basis as if such sales were Net Sales
by Santarus, and Santarus shall pay the Supply Price to Pharming on such sales
as if the Net Sales of the Sublicensee were Net Sales of Santarus.
          8.3 Supply Price Reports and Payments. Santarus will deliver a report
showing in detail its calculation of the Net Sales of Licensed Product during a
given Calendar Quarter to Pharming and its calculation of the Supply Price due
to Pharming, along with payment thereof in accordance with Section 8.4. Such
report and payment shall be provided to Pharming by Santarus within [***]
([***]) days following the end of each Calendar Quarter and [***]([***]) days
following the end of each Calendar Year for which Supply Price payments are due
from Santarus.
          8.4 Manner and Place of Payment. All amounts paid to Pharming or
Santarus hereunder shall be paid in U.S. currency. All payments due to Pharming
or Santarus under this Agreement shall be made by wire transfer at a bank and to
an account designated by the Party to whom payment is due, unless otherwise
specified in writing by such Party. Unless otherwise specified in this
Agreement, payments due to Pharming or Santarus shall be payable within [***]
days following receipt of the applicable invoice.
          8.5 Record-Keeping.
               (a) During the Term, Santarus shall keep full and accurate books
and records setting forth, for Licensed Product on which Supply Price payments
are due, gross sales, all deductions allowed in arriving at Net Sales and any
other information necessary and in sufficient detail to allow the calculation of
Supply Price payments to be made by Santarus, including COGS (if applicable).
During the Term and for a period of at least [***]([***]) years thereafter,
Santarus shall permit Pharming, at Pharming’s expense, by independent certified
public accountants designated by Pharming and reasonably acceptable to Santarus
(the “Pharming Designated Auditor”), to examine relevant books and records at
any reasonable time, not more often than [***], within [***]([***]) years of the
payment of such Supply Price to the extent necessary to determine the accuracy
of the Net Sales reported and Supply Price payments made. If such examination
results in a determination that Net Sales or Supply Price
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



payments owed to Pharming by Santarus have been overstated, overpaid amounts due
will be re-paid by Pharming to Santarus promptly and underpaid amounts due will
be paid by Santarus to Pharming promptly. The fees and expenses of such Pharming
Designated Auditor will be paid by Pharming unless Net Sales have been
understated, or payments owed to Pharming by Santarus have been underpaid, by
more than [***] percent ([***]%) for the period examined, in which case Santarus
will pay all reasonable costs and expenses of the Pharming Designated Auditor
incurred by Pharming in the course of making such determination. The Pharming
Designated Auditor will report its findings to Santarus and Pharming (provided
that Pharming shall only receive the Pharming Designated Auditor’s conclusions
as to whether Santarus is in compliance with its payment obligations and the
amount of any underpayment or overpayment), and such report and the conclusions
contained therein will constitute Santarus Confidential Information.
               (b) During the Term, Pharming shall (and shall cause its contract
manufacturers and any other Third Party suppliers to) keep full and accurate
books and records related to the calculation of COGs including any information
necessary and in sufficient detail to allow the calculation of COGs. During the
Term and for a period of at least [***] ([***]) years thereafter, Pharming shall
permit Santarus, at Santarus’ expense, by independent certified public
accountants designated by Santarus and reasonably acceptable to Pharming (the
“Santarus Designated Auditor”), to examine relevant books and records at any
reasonable time, not more often than [***], within [***]([***]) years of the
calculation of such COGs. If such examination results in a determination that
COGs has been overstated, overpaid amounts due will be re-paid by Pharming to
Santarus promptly and underpaid amounts due will be paid by Santarus to Pharming
promptly. The fees and expenses of such Santarus Designated Auditor will be paid
by Santarus unless COGs has been overstated by more than [***] percent ([***]%)
for the period examined, in which case Pharming will pay all reasonable costs
and expenses of the Santarus Designated Auditor incurred by Santarus in the
course of making such determination. The Santarus Designated Auditor will report
its findings to Santarus and Pharming (provided that Santarus shall only receive
the Santarus Designated Auditor’s conclusions as to whether Pharming is in
compliance on its calculations of COGs and the amount of any underpayment or
overpayment), and such report and the conclusions contained therein will
constitute Pharming Confidential Information.
          8.6 Tax and Withholdings. Any withholding taxes levied by tax
authorities in the Territory on the payments hereunder (other than taxes on
Santarus’ sales or income) shall be borne by Pharming and deducted by Santarus
from the sums otherwise payable by it hereunder for payment to the proper tax
authorities on behalf of Pharming. In such event, Santarus shall deliver to
Pharming evidence of the payment of such taxes. Santarus agrees to cooperate
with Pharming in the event Pharming claims exemption from such withholding or
seeks deductions under any double taxation or other similar treaty or agreement
from time to time in force.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



ARTICLE 9
CONFIDENTIALITY
          9.1 Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, for the Term and for [***]([***]) years thereafter, the receiving Party
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as provided for in this Agreement any Information and
other information and materials furnished to it by the other Party pursuant to
this Agreement, or any provisions of this Agreement that are the subject of an
effective order of the Securities and Exchange Commission granting confidential
treatment pursuant to the Securities Act of 1934, as amended (collectively,
“Confidential Information”), except to the extent that it can be established by
the receiving Party that such Confidential Information:
               (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;
               (b) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
               (c) became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or
               (d) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.
          9.2 Authorized Disclosure. Subject to Section 3.4(e), each Party may
disclose Confidential Information hereunder to the extent such disclosure is
reasonably necessary in filing or prosecuting Patent applications, prosecuting
or defending litigation, complying with applicable governmental regulations,
conducting preclinical or clinical trials or filing or obtaining Regulatory
Approval or Manufacturing Approvals; provided that if a Party is required by law
or regulation to make any such disclosure of the other Party’s Confidential
Information it will, except where impracticable for necessary disclosures (for
example in the event of medical emergency), give reasonable advance notice to
the other Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its best efforts to
secure confidential treatment of such Confidential Information required to be
disclosed. In addition, each Party shall be entitled to disclose Confidential
Information to any Third Party for the purpose of carrying out activities
authorized under this Agreement, including disclosures to Sublicensees, provided
such Third Parties and Sublicensees are subject to confidentiality obligations
similar to those contained herein. Nothing in this Article 9 shall restrict any
Party from using for any purpose any Information developed by it during the
course of the collaboration hereunder. Pharming acknowledges that Santarus will
be required to file a copy of this Agreement with the U.S. Securities and
Exchange Commission, with such redactions as permitted by the U.S. Securities
and Exchange Commission.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



          9.3 Survival. This Article 9 shall survive the termination or
expiration of this Agreement for a period of [***] ([***]) years.
          9.4 Termination of Prior Agreements. This Agreement supersedes the
Mutual Confidentiality Agreement between Pharming and Santarus dated July 15,
2009, as well as the additional confidentiality agreements dated October 19,
2009 between various Santarus employees and consultants and Pharming (the “Prior
Agreements”). All Information exchanged between the Parties under the Prior
Agreements shall be deemed Confidential Information and shall be subject to the
terms of this Article 9, and shall be included within the definitions of
Pharming Know-How and Santarus Know-How.
          9.5 Press Releases. The Parties shall agree on a press release to
announce the execution of this Agreement and the Supply Agreement, together with
a corresponding Q&A outline for use in responding to inquiries about the
Agreement and the Supply Agreement. Prior to issuing additional press releases
related to this Agreement, the Supply Agreement or the subject matter of each of
the agreements that contain information not previously disclosed as permitted
hereunder, the Party preparing such release shall provide the other Party with
reasonable advance notice and an opportunity to review and comment on the
proposed release.
          9.6 Publications. Except as required by law, each Party agrees that it
shall not publish or present Information relating to Licensed Product in
scientific forums without providing to the other Party the opportunity for prior
review of such publication or presentation. The Party desiring to publish or
present such Information (the “Proposing Party”) shall provide to the other
Party the opportunity to review such proposed publication or presentation
(including information to be presented verbally) as early as reasonably
practical, but not later than [***] ([***]) days prior to the anticipated date
of submission or disclosure to a Third Party. The Party reviewing such
publication or presentation shall respond to the Proposing Party with comments
thereon within [***]([***]) days of receiving such materials from the Proposing
Party. The Proposing Party agrees, upon written request from the other Party,
not to submit such abstract or manuscript for publication or to make such
presentation until the other Party consents, which agreement shall not be
unreasonably withheld.
ARTICLE 10
INTELLECTUAL PROPERTY
          10.1 Inventions. With respect to inventions and intellectual property
arising during the course of, or as a result of, each Party’s performance under
this Agreement, and without regard to inventorship, (i) title to all inventions
and intellectual property (A) made by Pharming employees or its agents hereunder
or (B) that are derived from the Pharming Patents or Pharming Know-How as of the
Effective Date (each a “Pharming Invention”) shall be solely owned by Pharming,
(ii) title to all inventions and intellectual property made by Santarus
employees or its agents hereunder other than inventions or intellectual property
that are derived from the Pharming Intellectual Property as of the Effective
Date (each a “Santarus Invention”)
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



jointly by Pharming employees or agents and Santarus employees or agents other
than a Pharming Invention shall be jointly owned (each a “Joint Invention”).
          10.2 Patent Coordination. Without limiting the provisions of this
Article 10, the Parties agree to confer from time to time, as either Party may
reasonably request, to discuss appropriate activities and strategies for
protecting and enforcing their respective Patents and other intellectual
property licensed hereunder, as may mutually benefit both Parties.
          10.3 Prosecution of Patents. As between the Parties, Pharming shall
remain the sole owner of the Pharming Patents, the Manufacturing Patents, the
Step-In Patents, the ACT Patents and the GTC Patents.
               (a) Pharming Patents. Pharming shall remain responsible for
preparing, filing, prosecuting, handling any interferences, re-examinations or
reissues, and otherwise maintaining the Pharming Patents, the Manufacturing
Patents and the Step-In Patents during the Term. Pharming shall not abandon any
Pharming Patent in any jurisdiction in the Territory, unless agreed otherwise
between the Parties on a case-by-case basis pursuant to Section 10.2, or unless
prosecution has been terminated by a patent granting authority in such
jurisdiction. Pharming shall keep Santarus reasonably and timely informed
regarding patent applications within the Pharming Patents related to Licensed
Product or Licensed Compound or their manufacture or use, that are being
prosecuted in countries within the Territory, and Pharming shall provide to
Santarus (or its designated counsel) copies of such patent application files and
shall provide to Santarus (or its designated counsel) all office actions
relating to those patent applications, and copies of material correspondence
with the various patent offices in the Territory relating to the Pharming
Patents to the extent they relate to Licensed Product or Licensed Compound.
Santarus shall have the right to advise and comment upon the prosecution of
patent applications within the Pharming Patents. Pharming shall, in good faith,
consider and incorporate such advice and comments of Santarus to the extent
reasonably acceptable to Pharming. Upon request of Santarus, the Parties shall
discuss in good faith the filing of any continuation, continuation-in-part, or
divisional to any patent or patent application within the Pharming Patents to be
filed in the Territory beyond those Pharming may elect to file, which
continuation, continuation-in-part or divisional relates to Licensed Product,
Licensed Compound and/or their manufacture or use. In the event that Pharming
determines not to continue the prosecution of any Pharming Patents in the
Territory, it shall provide notice to Santarus in sufficient time to permit
Santarus to determine whether it wishes to continue such prosecution. If
Santarus desires to continue such prosecution, it shall notify Pharming in
writing, and thereafter assume the prosecution and maintenance of such Pharming
Patents. Pharming shall cooperate in such continued prosecution and Santarus
shall bear all costs associated with such continued prosecution.
               (b) ACT Patents. If Pharming receives notice from ACT that it
intends to abandon an ACT Patent in the Territory, Pharming shall provide
written notice to Santarus within three (3) Business Days of its receipt of any
such notice. Pharming may not consent to such abandonment of an ACT Patent by
ACT unless Santarus gives its prior written consent, not to be unreasonably
withheld.
               (c) GTC Patents. If Pharming receives notice from GTC that it

26



--------------------------------------------------------------------------------



 



intends to abandon a GTC Patent in the Territory, Pharming shall provide written
notice to Santarus within three (3) Business Days of its receipt of any such
notice. Pharming and Santarus shall consult on the advisability or necessity of
Pharming assuming the preparation, filing, prosecution and maintenance of such
GTC Patent (as permitted under Section 5.1 of the GTC Agreement). If Santarus
requests that Pharming exercise its rights under Section 5.1 of the GTC
Agreement, Pharming shall do so and thereafter, Section 10.3(a) shall apply with
respect to such GTC Patent.
               (d) Joint Patents. The Parties will determine in good faith
responsibility for filing, prosecuting and maintaining any Patent Rights
relating to Joint Inventions (each a “Joint Patent”).
          10.4 Enforcement of Patents.
               (a) Each Party shall promptly notify the other in writing of any
actual or suspected infringement of any Pharming Patents, ACT Patents or GTC
Patents in the Territory (including via unauthorized importation into the
Territory for sale in the Territory), of any actual or suspected infringement of
any Manufacturing Patents or upon receiving notification that a Pharming Patent,
ACT Patent or GTC Patents is subject to a declaratory judgment action alleging
non-infringement, invalidity or unenforceability, which notification shall
specify in reasonable detail the nature of such actual or suspected infringement
or judicial action.
               (b)
                    (i) Unless the Parties otherwise mutually agree, Santarus
shall have the initial right, using counsel of its choice, to enforce the
Pharming Patents in the Territory or defend any declaratory action with respect
thereto, at its expense, (and Pharming shall provide all reasonable assistance
to Santarus for such action, including joining such action if necessary to
maintain such action). However, if, (A) within [***] ([***]) days ([***]([***])
days with respect to Pharming Patents PH001 and PH006) following a written
request by Pharming to do so and confirmation of facts reasonably supporting
existence of such actual or suspected infringement, Santarus fails to bring an
infringement suit or take other commercially reasonable action to protect the
Pharming Patents from such infringement, or to abate such infringement and/or
(B) Santarus elects not to defend, or continue defending, a declaratory judgment
action regarding the Pharming Patents, in each case arising from an infringement
or threatened infringement with respect to Licensed Product, Licensed Compound
and/or their manufacture or use in the Territory, then Pharming shall have the
right to institute such suit or take other appropriate action in the name of
either itself or both Parties using counsel of its choice, at its own expense,
and with the right to control the course of such action (and Santarus shall
provide all reasonable assistance to Pharming for such action).
                    (ii) With respect to the Manufacturing Patents and the
Step-In Patents, Pharming shall keep Santarus reasonably informed regarding
enforcement or defense of any declaratory action with respect to such
Manufacturing Patents and Step-In Patents and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



the extent that neither Pharming nor its other sublicensees of such Patents are
not diligently pursuing enforcement thereof but only insofar as Pharming has
retained enforcement or defense rights thereto.
                    (iii) With respect to the ACT Patents, Pharming and Santarus
shall consult with each other and determine whether Pharming is to proceed with
respect to the enforcement or defense of any declaratory action with respect to
such ACT Patents within [***] ([***]) days of the receipt by Pharming of any
such notice. Pharming shall proceed in such enforcement or defense if Santarus
requests that it do so and thereafter, Sections 7.2 through Section 7.7 of the
ACT Agreement shall apply.
                    (iv) With respect to the GTC Patents, Pharming and Santarus
shall consult with each other and determine whether Pharming is to proceed with
respect to the enforcement or defense of any declaratory action with respect to
such GTC Patents within [***] ([***]) days of the receipt by Pharming of any
such notice. Pharming shall proceed in such enforcement or defense if Santarus
requests that it do so and thereafter, Sections 5.3(a) and 5.4(b) of the GTC
Agreement shall apply.
               (c) In the event that either Party recovers any amounts from any
litigation or settlement pursuant to Section 10.4(b)(i), (iii) or (iv) or
10.4(e), such amounts shall first be applied to reimburse the Parties for their
respective Costs, or equitable proportions thereof. Any amounts remaining
thereafter shall be distributed [***] percent ([***]%) to the Party initiating
and leading such action and [***] percent ([***]%) to the other Party, or as the
Parties may otherwise agree in writing. Notwithstanding the foregoing, any
recoveries with respect to the ACT Patents or the GTC Patents shall be governed
by the applicable provisions in the ACT Agreement or the GTC Agreement, as the
case may be.
               (d) In no case may Santarus enter into any settlement or consent
judgment or other voluntary final disposition that: (i) extends, or purports to
exercise, Santarus’ rights under the Pharming Intellectual Property or otherwise
under this Agreement beyond the rights granted pursuant to this Agreement,
(ii) makes any admission regarding wrongdoing by Pharming, or the invalidity,
unenforceability or absence of infringement of any Pharming Patents;
(iii) subjects Pharming to an injunction or other equitable relief; or
(iv) obligates Pharming to make a monetary payment; in all cases without the
prior written consent of Pharming, which consent shall not be unreasonably
withheld or delayed. Similarly, in no case may Pharming enter into any
settlement or consent judgment or other voluntary final disposition that:
(1) limits Santarus’ rights under the Pharming Intellectual Property otherwise
under this Agreement other than as expressly stated herein; (2) makes any
admission regarding wrongdoing on the part of Santarus or a Sublicensee, or the
invalidity, unenforceability or absence of infringement of any Pharming Patents;
(3) subjects Santarus to an injunction or other equitable relief; or
(4) obligates Santarus to make a monetary payment; in all cases without the
prior written consent of Santarus, which consent shall not be unreasonably
withheld or delayed.
               (e) Notwithstanding the provisions of Section 10.4(b), in the
event of
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

28



--------------------------------------------------------------------------------



 



the Hatch-Waxman Act, Section 7002 of the Patient Protection and Affordable Care
Act or any successor regulations (“Paragraph IV Notice”), (i) the receiving
Party shall promptly provide the other Party with notice of such Paragraph IV
Notice, (ii) Santarus shall have the initial right to institute an action for
infringement in connection with such Paragraph IV Notice, at Santarus’ expense,
and shall provide Pharming with notice of whether it intends to institute such
infringement suit within [***]([***]) days of receipt of the Paragraph IV Notice
and (ii) if Santarus provides notice to Pharming in such period that Santarus
will not institute an infringement suit or provides no notice in such period,
then Pharming shall have the right to institute an infringement suit in such
matter, at Pharming’s expense. In any such proceeding, the provisions set forth
in Sections 10.4(b) and 10.4(c) above with respect to cooperation and allocation
of recoveries shall apply, and the provisions of Section 10.4(d) shall also
apply.
               (f) If the manufacture, sale or use of Licensed Product or
Licensed Compound in the Field pursuant to this Agreement results in any claim,
suit or proceeding in the Territory alleging patent infringement against
Santarus or Pharming, then Sections 10.4(b) and 10.4(d) shall apply to any
associated litigation and to each Party’s ability to enter into any settlement
or consent judgment or other voluntary final disposition with respect thereto.
          10.5 Product Trademarks. Following the receipt of Regulatory Approval
to market and sell the first Licensed Product in the Territory, Santarus and
Pharming shall discuss the transfer of ownership to Santarus of the Product
Trademarks in the Territory (and any associated amendments to this Agreement to
reflect such transfer). Until such transfer, Pharming shall file and maintain
trademark applications for the Product Trademarks in the Territory during the
Term, and will file (in Pharming’s name) new trademark applications in the
Territory that incorporate the Product Trademarks upon the reasonable request of
Santarus and at Santarus’ expense. Throughout the Term, Santarus shall have the
right to Commercialize Licensed Product under the Product Trademark. In
addition, the Parties shall mutually consent to one or more alternative
trademarks to be used by Santarus in Commercializing Licensed Product, such
consent not to be unreasonably withheld or delayed.
          10.6 Enforcement of Product Marks. In the event either Party becomes
aware of any actual or threatened infringement or misappropriation of a Product
Trademark by a Third Party in the Field in the Territory, such Party shall
promptly notify the other Party, and the Parties shall consult with each other
in good faith to determine jointly the best way to prevent such infringement,
including, without limitation, by instituting legal proceedings against such
Third Party. Santarus shall have the first right, but not obligation, at its own
expense, to enforce rights in the Product Trademarks against any Third Party
infringer or alleged infringer. In the event that Santarus does not elect to
undertake such enforcement within [***] ([***]) days following a written request
by Pharming to do so and confirmation of facts reasonably supporting existence
of such actual or threatened infringement or misappropriation, then Pharming
shall have the right to undertake and control such enforcement of the Product
Trademark in the Field in the Territory. If either Party so desires, it may, at
its own expense, join an action instituted by the other Party, and the other
Party shall not oppose any such attempt. Any and all amounts recovered with
respect to such an action
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

29



--------------------------------------------------------------------------------



 



shall be applied first to reimburse the Parties for their Costs in prosecuting
such infringement or misappropriation, or equitable portions thereof. The
remainder shall be divided between the Parties with [***] percent ([***]%) to
the Party paying for such action and [***] percent ([***]%) to the other Party.
The Parties shall keep one another reasonably informed of the status of, and of
their respective activities regarding, any litigation or settlement thereof
concerning Product Trademarks in the Territory. Either Party’s ability to enter
into a settlement or consent judgment or other voluntary final disposition of
such matter shall be limited in the same manner as under Section 10.4(d).
          10.7 Domain Names. Before using a domain name with a country code in
the Territory with respect to Licensed Product in the Field in the Territory,
Pharming and Santarus shall agree as to the general design of the homepage of
such domain name (the Parties accepting that the layout of each homepage may
need to vary on a country by country basis to comply with applicable laws), such
agreement not to be unreasonably withheld or delayed. As between the Parties,
Santarus shall own and shall register all domain names with a country code in
the Territory that incorporate a Product Trademark in its own name and at its
own cost and shall be responsible for the maintenance of such domain names at
its own cost. For clarity, enforcement procedures are addressed in Section 10.6.
ARTICLE 11
TERM AND TERMINATION
          11.1 Term. Except as otherwise provided herein, the term of this
Agreement (the “Term”) shall commence on the Effective Date and, unless earlier
terminated as provided in this Article 11, shall expire upon the date on which
Santarus no longer offers Licensed Product for sale in the Territory.
          11.2 Termination for Cause. Either Party may terminate this Agreement
upon one hundred twenty (120) days prior written notice upon or following the
breach of any material provision of this Agreement by the other Party if the
breaching Party has not cured such breach within the one hundred twenty
(120) day period following written notice of termination by the other Party.
          11.3 Other Termination by Santarus. Santarus may terminate this
Agreement in its entirety at will at any time during the Term, effective upon
twelve (12) months’ prior written notice to Pharming.
          11.4 Termination for Insolvency. Upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by a Party, or in the event a receiver or custodian is appointed for such
Party’s business, or if a substantial portion of such Party’s business is
subject to attachment or similar process, then the other Party may terminate
this Agreement; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
proceeding is not dismissed within
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

30



--------------------------------------------------------------------------------



 



to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined in Section 101 of such Code.
          11.5 Effect of Termination.
               (a) Upon termination of this Agreement by Pharming pursuant to
Section 11.2 or 11.4 or by Santarus pursuant to Section 11.3, the following
provisions shall apply:
                    (i) all rights and licenses granted to Santarus with respect
to the Licensed Product shall terminate, subject to Section 5.4(c);
                    (ii) Santarus shall pay all sums accrued hereunder which are
then due (except as expressly otherwise provided in this Agreement);
                    (iii) Santarus shall promptly assign to Pharming all of its
right, title and interest in and to any regulatory filings in the Territory
pertaining to Licensed Product and shall deliver to Pharming any Santarus
Information necessary to obtain the Regulatory Approval of Licensed Product in
the Territory which has not been obtained as of the date of termination;
                    (iv) Santarus shall promptly assign to Pharming all of its
right, title and interest in and to any domain names in the Territory included
in the Product Trademarks;
                    (v) the Supply Agreement shall terminate; and
                    (vi) Santarus shall return to Pharming, or at Pharming’s
request destroy, all Pharming Information and any other Confidential Information
relating to Licensed Compound or Licensed Product, and Licensed Product supplied
by Pharming for clinical development or commercial distribution;
               (b) Upon termination of this Agreement by Santarus pursuant to
Section 11.2 or 11.4, the following provisions shall apply:
                    (i) all licenses granted to Santarus shall survive, and
Santarus shall have the right to reduce any payments due under Section 8.1(a)
for all future periods to an amount equal to “A” (as defined below) plus either
(i) COGs for the applicable period if Pharming is supplying all or a part of
Santarus’, its Affiliates’ and Sublicensees’ requirements of Licensed Product in
the Territory or ii) without adding COGs if Santarus is supplying Licensed
Product (whether as a result of Santarus’ exercise of its rights under the Deed
or otherwise as permitted hereunder or under the Supply Agreement). For this
Section 11.5(b), “A” shall mean: the Supply Price minus COGs for the applicable
period MULTIPLIED BY 0.50. Any amounts payable under this Section 11.5(b) are
also subject to the provisions of Sections 8.2 through 8.6;

31



--------------------------------------------------------------------------------



 



                    (ii) Pharming shall return to Santarus, or at Santarus’
request destroy, all Santarus Information and any other Confidential Information
relating to Licensed Compound or Licensed Product in the Field and in the
Territory;
                    (iii) The Supply Agreement shall remain in full force and
effect according to its terms; and
                    (iv) Upon Santarus’ request, Pharming shall provide such
technical assistance as needed by Santarus to commence manufacture of Licensed
Compound and Licensed Product, at Pharming’s sole cost and expense, as more
fully set forth in the Supply Agreement.
          11.6 Termination Not Sole Remedy. Termination is not the sole remedy
under this Agreement and, whether or not termination is effected, all other
remedies at equity or law shall remain available to the Parties except as agreed
to otherwise herein.
          11.7 Accrued Rights, Surviving Obligations. Except as otherwise
expressly set forth herein, no additional payment obligations arising under this
Agreement shall accrue after the date of expiration or termination of this
Agreement; provided, however, that expiration or termination of this Agreement
shall not affect any rights and remedies of either Party accruing prior to such
expiration or termination. The terms of Article 9 of this Agreement shall
survive ten (10) years after termination or expiration of this Agreement and
Sections 3.1 (solely with respect to allocation and payment of costs, including
cost-sharing), 3.2 (solely with respect to allocation and payment of costs,
including cost-sharing), 8.5, 8.6, 10.1, 10.4 (in so far as Santarus still has a
right to use such patents), 10.6 (in so far as Santarus still has a right to use
the Product Trademarks), 11.5, 15.2 through 15.14 and Articles 13 and 14 (in so
far as set forth in that Section of this Agreement) of this Agreement shall
survive any termination or expiration of this Agreement. In addition, any other
provisions which are required to interpret and enforce the Parties’ rights and
obligations under this Agreement shall also survive any termination or
expiration of this Agreement, but only to the extent required for the full
observation and performance of this Agreement, as well as any other provisions
of this Agreement which survive any termination or expiration of this Agreement
as described in Section 11.5.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
          12.1 Mutual Representations and Warranties. Each Party hereby
represents and warrants:
               (a) Such Party is duly organized and validly existing under the
laws of the state or country of its incorporation and has full corporate power
and authority to enter into this Agreement and the Supply Agreement to carry out
the provisions hereof and thereof.
               (b) Such Party is duly authorized to execute and deliver this
Agreement and the Supply Agreement and to perform its obligations hereunder and
thereunder.

32



--------------------------------------------------------------------------------



 



               (c) Each of this Agreement and the Supply Agreement is a legal
and valid obligation binding upon it and enforceable in accordance with its
terms. The execution, delivery and performance of this Agreement and the Supply
Agreement by such Party does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.
               (d) Such Party will exercise its rights and perform its
obligations under this Agreement and the Supply Agreement in compliance in all
material respects with applicable laws, rules and regulations.
               (e) Such Party is not currently debarred, suspended or otherwise
excluded by the FDA or any other regulatory authority from conducting business
and shall not knowingly use in connection with this Agreement or the Supply
Agreement the services of any Person debarred by the FDA.
          12.2 Additional Representations by Pharming. Pharming hereby further
represents and warrants:
               (a)
                    (i) Pharming owns or Controls all rights necessary to grant
the rights Pharming purports to grant to Santarus pursuant to this Agreement,
the Supply Agreement and the Deed.
                    (ii) Pharming owns or Controls all right, title and interest
in, to and under the Pharming Intellectual Property and the Step-In Patents,
free and clear of all liens, security interests, charges, encumbrances or other
adverse claims (“Encumbrances”) and has the right to use the Pharming
Intellectual Property without payment to a Third Party, other than an exclusive
license and an existing right of usufruct on the Step-In Patents for the benefit
of a Third Party. The right of usufruct on the Step-In Patents for the
manufacture of Licensed Products provided in the Deed to Santarus is equal in
priority (and not subordinate) to such existing right of usufruct for the
benefit of such Third Party. The assignment records in the United States Patent
and Trademark Office accurately reflect that the Patents included in the
Pharming Intellectual Property are free and clear of any Encumbrances.
                    (iii) All maintenance fees and annual payments due for the
Pharming Patents, the Step-In Patents and the Product Trademarks have been paid
and, to the knowledge of Pharming, all maintenance fees and annual payments due
for the ACT Patents and the GTC Patents have been paid.
               (b) Pharming has not, and during the Term will not, grant any
right to any Third Party with respect to the Pharming Intellectual Property or
the Step-In Patents or otherwise that would conflict with its obligations
hereunder or under the Supply Agreement or the Deed or the rights granted to
Santarus hereunder or thereunder..

33



--------------------------------------------------------------------------------



 



               (c) To the knowledge of Pharming, no Third Party has infringed
upon the Pharming Intellectual Property or the Step-In Patents. There is no
pending or, to the knowledge of Pharming, threatened action, suit, proceeding or
claim by others challenging Pharming’s or any Affiliate’s rights in or to, or
the validity, ownership or scope of, any Pharming Intellectual Property or the
Step-In Patents, nor, to the knowledge of Pharming, do there exist any facts
which would form a reasonable basis for any such claim.
               (d) To the knowledge of Pharming, neither Pharming nor any
Affiliate nor any existing sublicensee has infringed, is infringing upon, or is
otherwise in conflict with the intellectual property rights of any Third Party.
None of Pharming nor any Affiliate nor any existing sublicensee has received any
notice that it has or may have infringed, is infringing upon, or is in conflict
with the intellectual property rights of any Third Party. There is no pending
or, to the knowledge of Pharming, threatened action, suit, proceeding or claim
by any Third Party alleging that Pharming or any Affiliate or any existing
sublicensee infringes, is in conflict with or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others, nor,
to the knowledge of Pharming, do there exist any facts which would form a
reasonable basis for any such claim. The development, manufacture and sale of
Licensed Product as contemplated under this Agreement and the Supply Agreement
do not and will not infringe the intellectual property rights of any Third
Party, (e) None of Pharming or any Affiliate is obligated or under any liability
whatsoever to make any payment by way of royalties, fees or otherwise to any
owner or licensee of or other claimant to, intellectual property rights not
owned or controlled by Pharming or such Affiliate in connection with Licensed
Product, Licensed Compound or the manufacture and/or use thereof.
               (e)  None of Pharming or any Affiliate is obligated or under any
liability whatsoever to make any payment by way of royalties, fees or otherwise
to any owner or licensee of or other claimant to, intellectual property rights
not owned or controlled by Pharming or such Affiliate in connection with
Licensed Product, Licensed Compound or the manufacture and/or use thereof.
               (f) None of the Pharming Intellectual Property is unenforceable
or invalid, and Pharming is unaware of any facts which would form a reasonable
basis for any claim that the Patent applications owned or licensed by Pharming
would be unenforceable or invalid if issued as Patents. None of the Pharming
Intellectual Property has been obtained through any fraudulent activity or
misrepresentation. There are no oppositions or interferences concerning the
Pharming Intellectual Property pending before any governmental agency.
               (g) Pharming has taken reasonable security measures to protect
the secrecy, confidentiality and value of all material proprietary technical
information developed by and belonging to Pharming which has not been patented.
               (h) There is no pending or, to the knowledge of Pharming,
threatened action, suit, proceeding or claim by others relating to Licensed
Product, Licensed Compound or the manufacture and/or use thereof or Pharming’s
ability to enter into this Agreement, the Supply Agreement or the Deed, nor, to
the knowledge of Pharming, do there exist any facts which would form a
reasonable basis for any such claim.
               (i) The data regarding the efficacy and safety of Licensed
Product that is contained in the regulatory filings submitted to the FDA or
foreign regulatory authorities is

34



--------------------------------------------------------------------------------



 



complete and accurate in all material respects, does not contain a misstatement
of a material fact related to safety and efficacy nor omit to state any material
fact in Pharming’s possession related to safety or efficacy.
               (j) Pharming has provided to Santarus true and complete copies of
all of its agreements, as of the Effective Date, with Third Parties (redacted
for certain commercial details, which Pharming hereby confirms are not material
to the transaction or rights contemplated hereunder or under the Supply
Agreement or the Deed) related to (1) the manufacturing, processing, packaging,
testing, storage and supply of Licensed Product (other than quality agreements),
or (2) Pharming Intellectual Property, all of which agreements are listed on
Exhibit 12.2(j) attached hereto (collectively, the “Third Party Agreements”).
Each of the Third Party Agreements is in full force and effect, and Pharming
shall not amend, modify or supplement, or permit the termination or expiration
of, any Third Party Agreement, in a manner which adversely affects the rights
granted to Santarus hereunder without the prior written consent of Santarus, not
to be unreasonably withheld. In addition, Pharming shall not sell, assign,
convey, pledge, hypothecate or otherwise transfer any Third Party Agreement or
Pharming’s rights or obligations thereunder, or otherwise make any commitments
or offers in a manner that conflicts with Santarus’ rights hereunder without the
prior written consent of Santarus.
               (k) No royalties shall be payable to any Third Party as a result
of Santarus (or any permitted Sublicensee) exercising the rights granted to it
by Pharming hereunder.
               (l) The ACT Patents are all the Patents in the Territory licensed
to Pharming by ACT with claims covering Licensed Compound or Licensed Product;
the GTC Patents are all the Patents in the Territory licensed to Pharming by GTC
with claims covering Licensed Compound or Licensed Product.
               (m) Pharming has not omitted to furnish Santarus with any
information requested by Santarus, nor intentionally concealed from Santarus,
any information in its possession relating to Licensed Product, Licensed
Compound or the manufacture or use thereof, including clinical, regulatory and
safety data.
          12.3 Additional Covenants of Pharming.
               (a) Pharming shall promptly provide to Santarus true and complete
copies of all agreements entered into with Third Parties following the Effective
Date related to (1) the manufacturing, processing, packaging, testing, storage
and supply of Licensed Product (other than quality agreements), or (2) Pharming
Intellectual Property. Each such agreement shall be deemed a Third Party
Agreement for all purposes under this Agreement, including the limitations on
amendment, modification, supplement or termination of such agreements as set
forth in Section 12.2(j).
               (b) Pharming hereby represents, warrants and covenants that it
has no knowledge of any bankruptcy, insolvency, reorganization or liquidation
laws, notices of foreclosure and/or default, regulations or proceedings that
would preclude Santarus from

35



--------------------------------------------------------------------------------



 



practicing the licenses granted to it hereunder (or rights of usufruct under the
Deed) throughout the Term, and that it shall use its best efforts to protect
Santarus’ interest with respect thereto throughout the Term, including making
all appropriate registrations of any relevant licenses or Deed with all
appropriate authorities.
               (c) Throughout the Term, Pharming shall maintain the Pharming
Intellectual Property and the Step-In Patents free and clear of all Encumbrances
which could reasonably be expected to limit the rights of Santarus hereunder or
under the Supply Agreement or the Deed.
          12.4 Mutual Covenants of the Parties. Throughout the Term, Pharming
and Santarus will provide notice to the other Party in the event it reasonably
anticipates not making a payment related to the Licensed Product that has an
impact or will cause delays in the Development, conduct of the C1-1310 Study
and/or Commercialization. Following delivery of such notice, the Parties shall
discuss resolution of the situation so as to avoid any adverse impact on the
Development, conduct of the C1-1310 Study and/or Commercialization.
          12.5 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY STATED IN
THIS AGREEMENT OR IN THE SUPPLY AGREEMENT, PHARMING AND SANTARUS EXPRESSLY
DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE 13
INDEMNIFICATION
          13.1 Indemnification by Pharming. Pharming hereby agrees to indemnify,
hold harmless and defend Santarus, its Affiliates, and their respective
officers, directors, trustees, agents, employees and Sublicensees (collectively,
“Santarus Indemnitees”) against any and all expenses, costs of defense
(including witness fees, damages, judgments, fines and amounts paid in
settlement and reasonable attorneys’ fees) and any amounts any Santarus
Indemnitee becomes legally obligated to pay because of any Third Party claim or
claims against it to the extent that such claim or claims result from
(i) Pharming’s negligence, recklessness or willful misconduct, (ii) Pharming’s
breach or alleged breach of any representation or warranty by Pharming or of any
other provision of this Agreement or the Supply Agreement, (iii) the possession,
manufacture, use, handling, storage, sale or other disposition of Licensed
Product or of products containing Licensed Compound by Pharming or Pharming’s
Affiliates, its agents or licensees or sublicensees (other than Santarus) or
Third Party Contractors, or (iv) the breach or alleged breach by Pharming of any
provision of any Third Party Agreement, except to the extent such claim or
claims arise from the negligence, recklessness or willful misconduct of Santarus
or any breach of any representation or warranty of Santarus made pursuant to
this Agreement or the Supply Agreement.
          13.2 Indemnification by Santarus. Santarus hereby agrees to indemnify,
hold harmless and defend Pharming its Affiliates, and their respective officers,
directors,

36



--------------------------------------------------------------------------------



 



trustees, agents and employees (collectively, “Pharming Indemnitees”) against
any and all expenses, costs of defense (including witness fees, damages,
judgments, fines and amounts paid in settlement and reasonable attorneys’ fees)
and any amounts any Pharming Indemnitee becomes legally obligated to pay because
of any Third Party claim or claims against it to the extent that such claim or
claims arise out of (i) Santarus’ negligence, recklessness or willful
misconduct, (ii) Santarus’ breach or alleged breach of any representation or
warranty by Santarus or of any other provision of this Agreement or the Supply
Agreement, (iii) the possession, manufacture, use, handling, storage, sale or
other disposition of Licensed Product by Santarus or Santarus’ Affiliates or
Sublicensees, except to the extent such claim or claims arise from the
negligence, recklessness or willful misconduct of Pharming or any breach of any
representation or warranty of Pharming made pursuant to this Agreement or the
Supply Agreement; provided that such indemnification obligations shall not apply
to losses resulting from Pharming matters covered under Section 13.1 above.
          13.3 Mechanics. A Person entitled to indemnification pursuant to
either Section 13.1 or Section 13.2 will hereinafter be referred to as an
“Indemnitee.” A Party obligated to indemnify an Indemnitee hereunder will
hereinafter be referred to as an “Indemnitor.” In the event an Indemnitee is
seeking indemnification under either Section 13.1 or Section 13.2, the
Indemnitee will inform the Indemnitor of a claim as soon as reasonably
practicable after it receives notice of the claim, it being understood and
agreed that the failure by an Indemnitee to give notice of a Third Party claim
as provided in this Section 13.3 will not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnitor is actually prejudiced as a result of such failure to give
notice. The Indemnitee will permit the Indemnitor to assume direction and
control of the defense of the claim (including, subject to this Section 13.3,
the right to settle the claim solely for monetary consideration), and, at the
Indemnitor’s expense, will co-operate as reasonably requested in the defense of
the claim. The Indemnitee will have the right to retain its own counsel at its
own expense; provided, that, if the Indemnitor assumes control of such defense
and the Indemnitee reasonably concludes, based on advice from counsel, that the
Indemnitor and the Indemnitee have conflicting interests with respect to such
action, suit, proceeding or claim, the Indemnitor will be responsible for the
reasonable fees and expenses of counsel to the Indemnitee solely in connection
therewith. The Indemnitor may not settle such action or claim, or otherwise
consent to an adverse judgment in such action or claim, which would subject the
Indemnitee to an injunction or if such settlement or judgment would materially
diminish or limit or otherwise adversely affect the rights, activities or
financial interests of the Indemnitee, without the express written consent of
the Indemnitee.
          13.4 Insurance. Each Party shall maintain comprehensive general
liability insurance, including broad form contractual liability, in an amount of
at least [***] U.S. Dollars (US$[***]) and product liability coverage, including
broad form contractual liability, in an amount of at least [***] U.S. Dollars
(US$[***]) for bodily injury and property damage during the Term of this
Agreement and thereafter for a period of [***]([***]) years. If any of the
required insurance is provided on a claims- made basis, each Party may purchase
tail coverage so that insurance is in effect from the Effective Date until
[***]([***]) years after
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

37



--------------------------------------------------------------------------------



 



termination or expiration of this Agreement. Pharming shall maintain all risk
property insurance covering consigned inventory held at any Manufacturing
Facility, Testing and Storage Facility (each as defined in the Supply Agreement)
or distribution warehousing or storage facility contracted by Santarus. Each
Party shall give the other Party at least [***]([***]) days prior written notice
of any cancellation or termination of such insurance. The minimum level of
insurance set forth herein will not be construed to create a limit on a Party’s
liability with respect to its indemnification obligations hereunder. Upon
request, each Party will furnish to the other Party a certificate of insurance
evidencing such coverage as of the Effective Date and upon reasonable request at
any time thereafter.
          13.5 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, EXCEPT WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS UNDER SECTIONS
13.1 AND 13.2, IN NO EVENT WILL EITHER PARTY, ITS DIRECTORS, TRUSTEES, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES OR ANY LOST
PROFITS ARISING THEREFROM, WHETHER BASED UPON A CLAIM OUT OF OR RELATED TO THIS
AGREEMENT OR THE SUPPLY AGREEMENT OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT OR
THE SUPPLY AGREEMENT.
ARTICLE 14
ADDITIONAL RIGHTS GRANTED TO SANTARUS
          14.1 Supply Agreement. Pharming hereby acknowledges that certain
rights have been granted to Santarus as set forth in the Supply Agreement in
order to provide Santarus with additional comfort related to continued and
timely supply of Licensed Product throughout the Term.
          14.2 Deed. Pharming hereby acknowledges that certain rights of
usufruct (as meant in Section 3:201 and further of the Dutch Civil Code), as the
case may be in advance (bij voorbaat) as set forth in the Deed have been granted
to Santarus in order to provide Santarus with additional comfort related to
continued and timely supply of Licensed Product throughout the Term.
ARTICLE 15
MISCELLANEOUS
          15.1 Assignment.
          (a) Neither this Agreement, the Supply Agreement, nor the Deed nor any
interest hereunder or thereunder may be assigned, sold, transferred or otherwise
disposed of by either Party without the prior written consent of the other
Party, provided, however, that either Party may assign this Agreement, the
Supply Agreement, and the Deed or all of its interests
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

38



--------------------------------------------------------------------------------



 



hereunder and thereunder to any Person with which it may merge or consolidate,
or to which it may transfer all or substantially all of its assets, without
obtaining the consent of the other Party. For clarity, any permitted assignment,
sale, transfer or other disposition of this Agreement (or all of its interests
thereunder) shall be accompanied by the assignment, sale, transfer or other
disposition of the Supply Agreement and the Deeds (or all of its interests
thereunder) to the same Person (or one of its Affiliates.
               (b) Notwithstanding the foregoing, in the event of assignment,
sale, transfer or other disposition by a Party of this Agreement, the Supply
Agreement and the Deed or all of its interests hereunder and thereunder to a
Direct Competitor, the Parties shall take such additional steps as may be
reasonably necessary to protect the Confidential Information of each Party. For
purposes of this Section 15.1(b), “Direct Competitor” means a Person which is
(i) actively developing and/or commercializing a plasma derived, recombinant or
other C-1 esterase inhibitor for use in the Territory or (ii) pursuing
development and/or commercialization of a pharmaceutical product in the Initial
Indication a Transplant Indication(s) or Other Indication(s) for use in the
Territory.
               (c) Each of this Agreement, the Supply Agreement and the Deed
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any attempted assignment, sale, transfer or other
disposition in violation of Section 15.1(a) will be void.
          15.2 Dispute Resolution.
               (a) The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder or thereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement and the Supply Agreement in an expedient manner by mutual
cooperation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 15.2 if and when a dispute arises under
this Agreement and the Supply Agreement.
          Unless otherwise specifically recited in this Agreement or the Supply
Agreement, disputes among the Parties will be resolved by reference first to
their respective executive officers designated below or their successors, for
attempted resolution by good faith negotiations within [***] ([***]) days after
such notice is received. Said designated officers are as follows:

         
 
  For Santarus:   Chief Executive Officer  
 
  For Pharming:   Chief Executive Officer

          In the event the designated executive officers are not able to resolve
such dispute, either Party may at anytime after the [***]([***]) day period seek
to resolve the dispute through the means provided in Section 15.2(b).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

39



--------------------------------------------------------------------------------



 



               (b) Any claim or controversy arising out of or related to this
Agreement or the Supply Agreement or any breach hereof or thereof that is not
resolved by the designated officers as provided in this Agreement shall be
resolved solely and exclusively by final and binding arbitration held in New
York, New York, U.S.A. conducted by JAMS/Endispute, according to the then
existing rules of JAMS/Endispute. The arbitrator(s) selected shall have
significant experience in the biotechnology or pharmaceutical industry, and in
conducting such proceeding shall apply the substantive law of the State of New
York as provided in Section 15.5, except that the interpretation of and
enforcement of this Section shall be governed by the Federal Arbitration Act.
Any arbitration proceeding conducted pursuant to this Section 15.2(b) shall take
place in the city of New York, NY, USA. Any award made by such arbitrator(s)
shall be final and binding upon the parties and a judgment of a court having
jurisdiction may be entered on such award. Notwithstanding the foregoing,
disputes regarding the validity, scope or enforceability of patents shall be
submitted to a court of competent jurisdiction in the country where such patent
has issued.
          15.3 Force Majeure. Neither Party shall lose any rights hereunder or
be liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, fire, explosion, flood, strike, lockout, earthquake, embargo, act
of God, material shortage or failure of any supplier (to the extent such
shortage or failure is attributable to an event of force majeure suffered by
such supplier) or any other similar cause beyond the control of the defaulting
Party, provided that the Party claiming force majeure has exerted all reasonable
efforts to avoid or remedy such force majeure.
          15.4 Compliance with Law. Each Party hereto shall comply with all
applicable laws, rules, ordinances, guidelines, consent decrees and regulations
of any applicable federal, state or other governmental authority.
          15.5 Governing Law. This Agreement and the Supply Agreement is deemed
to have been entered into in the State of New York, United States of America, as
applied to contracts entered into and performed entirely in New York by New York
residents and its interpretation, construction, and the remedies for its
enforcement or breach are to be applied pursuant to and in accordance with the
laws of the State of New York, without giving effect to the principles of
conflicts of law thereof. In addition, the Supply Agreement shall be construed,
governed, interpreted and applied, without regard to the 1980 United Nations
Convention on Contracts for the International Sale of Goods, which is explicitly
declared not be applicable to this Agreement.
          15.6 Entire Agreement. This Agreement, the Supply Agreement, and the
Deed, including all Exhibits attached hereto or thereto, and all documents
delivered concurrently herewith, set forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersede and terminate all prior agreements and
understanding between the Parties. No subsequent alteration, amendment, change
or addition to this Agreement or the Supply Agreement shall be binding upon the
Parties hereto unless reduced to writing and signed by the respective

40



--------------------------------------------------------------------------------



 



authorized officers of the Parties.
          15.7 Relationship of the Parties. Nothing in this Agreement or the
Supply Agreement is intended or shall be deemed to constitute a partnership,
agency, employer-employee or joint venture relationship between the Parties. No
Party shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided in this Agreement or the Supply
Agreement.
          15.8 Notices. All notices hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), or sent by express overnight courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof). Any such notice shall be deemed to have been
delivered on the date actually received by a Party.

41



--------------------------------------------------------------------------------



 



         
 
  If to Pharming,   Pharming Group N.V.
 
  addressed to:   Darwinweg 24
 
      2333 CR Leiden
 
      The Netherlands
 
      Attention: Chief Executive Officer
 
      Facsimile: +31 (0) 71 524 7445
 
       
 
  With copy to:   Pharming Group N.V.
 
      Darwinweg 24
 
      2333 CR Leiden
 
      The Netherlands
 
      Attention: Legal Department
 
      Facsimile: +31 (0) 71 524 7445
 
       
 
  If to Santarus,   Santarus, Inc.
 
  addressed to:   3721 Valley Centre Drive, Suite 400
 
      San Diego, California 92130
 
      U.S.A.
 
      Attention: President and CEO
 
      Facsimile: +1 (858) 314-5701
 
       
 
  With copy to:   Santarus, Inc.
 
      3721 Valley Centre Drive, Suite 400
 
      San Diego, California 92130
 
      U.S.A.
 
      Attention: Legal Affairs Department
 
      Facsimile: +1 (858) 314-5702

          15.9 Waiver. Except as specifically provided for in this Agreement or
the Supply Agreement, the waiver from time to time by either of the Parties of
any of their rights or their failure to exercise any remedy shall not operate or
be construed as a continuing waiver of same or of any other of such Party’s
rights or remedies provided in this Agreement or the Supply Agreement.
          15.10 Severability. If any term, covenant or condition of this
Agreement or the Supply Agreement or the application thereof to any Party or
circumstance shall, to any extent, be held to be invalid or unenforceable, then
(i) the remainder of this Agreement or the Supply Agreement, or the application
of such term, covenant or condition to Parties or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby
and each term, covenant or condition of this Agreement and the Supply Agreement
shall be valid and be enforced to the fullest extent permitted by law; and
(ii) the Parties hereto covenant and agree to renegotiate any such term,
covenant or application thereof in good faith in order to provide a reasonably
acceptable alternative to the term, covenant or condition of this Agreement or
the Supply Agreement or the application thereof that is invalid

42



--------------------------------------------------------------------------------



 



or unenforceable, it being the intent of the Parties that the basic purposes of
this Agreement and the Supply Agreement are to be effectuated.
          15.11 Official Language. The official text of this Agreement, the
Supply Agreement and any appendices, exhibits and schedules hereto or thereto,
or any notice given or accounts or statements required by this Agreement or the
Supply Agreement shall be in English. In the event of any dispute concerning the
construction or meaning of this Agreement or the Supply Agreement, reference
shall be made only to this Agreement or the Supply Agreement as written in
English and not to any other translation into any other language.
          15.12 Headings. The Section and paragraph headings contained in this
Agreement or the Supply Agreement are for the purposes of convenience only and
are not intended to define or limit the contents of said sections or paragraphs.
          15.13 No Third Party Beneficiaries. Except for rights and obligations
specifically referred to in this Agreement or the Supply Agreement that apply to
Indemnitees, Affiliates, Sublicensees or licensees of the Parties, nothing in
this Agreement or the Supply Agreement is intended to confer on any Person other
than Santarus or Pharming any rights or obligations under this Agreement, and
there are no intended Third Party beneficiaries to this Agreement or the Supply
Agreement.
          15.14 Counterparts. This Agreement and the Supply Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

              SANTARUS, INC.   PHARMING GROUP N.V.
 
           
By:
  /s/ Gerald T. Proehl   By:   /s/ Sijmen de Vries
 
           
 
  Name: Gerald T. Proehl       Name: Sijmen de Vries

  Title:   President and Chief Executive Officer       Title:   Chief Executive
Officer

                  By:   /s/ Bruno M.L. Giannetti         Name:   Bruno M.L.
Giannetti        Title:   Chief Operations Officer     

            PHARMING INTELLECTUAL PROPERTY B.V.
      By:   /s/ Sijmen de Vries         Name:   Sijmen de Vries        Title:  
Chief Executive Officer              By:   /s/ Bruno M.L. Giannetti        
Name:   Bruno M.L. Giannetti        Title:   Chief Operations Officer     

44